!                                                                                    Sales
                                                                            North ArrJerica

      TO:    Mr. David Lennox·                FAX: 81-46-270-1872



      FROM:                                   FAX:
          Thomas Chambers                            (248) 393-' 5263
          Sales Manager

     Cc:     Hans Wortmann                           49-69-76~03-3847
             Shigenori Asoh                          81-3-5649-7020

     DATE: July 29, 2002

     PAGES: 9 (including cover sheet)
     RE: Nissan [OW] Nomir.ation Letter- Executed Copy


     Dave,
                                                                              (

     Hello. Signed ·copy of the Nomination Letter.



     Best Regards
     Tom Chambers




    ----------:----'------------------·--·----
                       One Continental Drive, Auburn Hills, MI 48326-2356
                                      Phone: 248-393-5265




    Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 1 of 62 PageID #: 365
                   -     I

                                                                                Mr. H.ans Wortmun
                                                                                Continental Teves AG&Co. oHC
                                                                                Guerlckcstrasse 7
                                                                               D-60488 Frankfurt a.M
                                                                               Germany
                                                                               Tel: +49(69) 76 03 35 27
                                                                               Fax: +49(69) 76 03 38 47
                                                                               .July 5 111 2002
            Mr. Slmnichi Nabetani
           560-2, Olrntsukoku,
           Atsugi-shi,
           Kanagn.wa 243-0192,
           .Japan

       .Tel:                     +8] (0) 46 270 3514
        Fax:                     +81 (0) 4~248 5939
        e-mail:        s-nabetani@mllll.nissun.co.jp


           Subject: Nomination Letter for X61B [QWJ program for NNA and NE (Part: Modulation & AcbJatiun)

           Dear Sir,                       ·'


     ' We refer to Continental Teves's. submissions for X61B [QW] by Mr Haos Wor1mann (Ref; e-mail 6/26i2002
       Wed 1:25AM) in response to om "RFQ" (Ref; RFQ X61B [QW][WQW] dated l.l 0' hn 2002 plus additions I
       amendments including TPMS/BLSD March 2002) and are pleased to confirm t11at you have been sekcted lo
       develop the following for X61B [QW] Programs ("the Project") in tJJe NNA and NE regions.

       •       Modulation (ABS, VDC and BLSD) and Aclllil6on.

       TI1i.s selecti.on has been made OJ:!-- condition that:

       1.      You satisfactorily complet~ and sign the commercial commitment document: and retum it to us by               22nd   of
               July, 2002.

       2.     The provi.sions set: out in,the RFQ and the "ORDER TERMS AND CONDITIONS" attached hereto will
              apply to any purchasing cafr-ied out during the Project. Should there be any inconsistency betwec:JJ Lhe
              ORDER TERMS AND CD;NDITJ.ONS and the provisions in the RFQ package, tbe ORDER TE!UvfS
('
              AND CONDTIONS will prevail.

      ·3 .. · .The confidentiality obligations set: out or referred l:o in the RFQ continue in full force and effec!

      4.      Any material change to:- ··
              (i) your ownership; or
              Gi) those ba.ving mana.gerrient responsibility for you; or
              (iii.) the ownership or rna[lll.gement of those companies which directly or indirectly control you:      01
              (iv) your financiai situati.o~ or to the financial situation of any members of your group

              sba.ll entitle us t.o terminate forthwith tbe development: work carried out hereunder without any
              liability whatsoever to you whether under this letter of appointment or otherwise·.

      5.     You meet oart & tooling price, quality, delivery and production condWons as agreed upon betweql you
             and us in writing based on the commercial commitment document~ In the event that you do not achieve
             any or all of such agreed commitrnents, we reserve the right l:o terminate the development work wilh
             immediate effect and without any financial liability whatsoever lll1der this letter of appointment or
             otherwise.                 ·




     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 2 of 62 PageID #: 366
   If you agree to all ofl:be above c,onditions, you are requested to start the product process development sn as to
   meet vehicle producti.on schedule. Currently, the production ofX61B is planned a.t NMISA (Barcelonu, Spain)
   plus NNA (Smyrna & Canton, USA), but we will give you notice wifJ10ut delay should we ch:mge ihe planls
   where the Project is to be produced.

   Subject to your meeting all these requirements mentioned in tbe Items J through 5 herein a.bove, we will be
   prepared to appoint you as a supplier for the mass production of Modulation & Actuation for the Pmjt:cl
   pursuant l:o a Supply Agreement to be separately made between you and us.                    ·

   Non-Selection for the supply of the parts will. not rise any legal liability on the part ofNissnn, in ihc c.,:,:iil that
   you do not meet any or all of the above requirements.                                                                   ·

   Concerns remain within Nis;:,an with regard to the quality I reliability of soilware as Teves are deviating from
   the standard Teves procedure. Qu.a]jty of ECU production in Mexico also remains a concern for Niss;·,n Teves
   is asked to address both of tbese' issues and report the latest situation before the end of August.

  Your quotation that you submjttt:d to us is your committed price for the Project at the start of producliufl <md
  our task is 1:o prevent cost incre~se and reduce costs fLJrther.

  Whenever you have cost changes, please contact the Deputy Global Supplier Account Mana.ger ofRenauH
  Nissan Purcl1asing Organisation, MrS. Nabetani. However, cost increases for whicl1 Renault or Nissan is not.
  liable should be offset by Con1inenta1 Teves's own cost reduction activities.

  All correspondence related to this letter should be sent to the following contact name at the addrr:5s set
  out below:

  Mr Shunichi NABETANJ
  560-2, Okatsulcoku, Atsugi-shi,
  Kanagawa 243-0192,
  Japan

  We look forward to achieving IJ1e targets of this Development an~ the Project working together wi lh ynu.


  Yours sincerely




 Mr Shunichi NABET ANI                                              Mr Olivier GUIJ\TTRAND
 Renault Nissan Purchasing Organization                             Renault Nissan Purchasing Organization
 DGSAM Braking System                                               GSAM Braking System


 Cc:    Yves ARBETLLE                       RNPO General Manager Vehicle Parts
        Frederic FOURNJER                   RNPO RSPM Europe
        Masahiko TSUCHJY A                  RNPO RSPM North America
        Ikeda TADAHIKO                      NML Senior Buyer
        David LENNOX                        NMJ~ Buyer
        Mark MELTZER                        NNABuyer
        Steve LOWDON                        NE Buyer

        William Kozyra                      Continental Teves
        Shigenori ASOH                      Continental Teves
        Yasuyulci TUT ANO                   Continental Teves
        Martin SCHULENBERG                  Continental Teves
        Axel AHRENS                         Continental Teves
        Tom CHAMBERS                        Continental Teves




Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 3 of 62 PageID #: 367
                "X6l.B fOWl Vehicle Programme~ Commercial Commitment Document

       lJ Commo d'.
                 !LY D eta1'1 s
                                                                                                                                -
      Name             Conlinental Teves AG&Co. oHG                        Vendor Code                 B220

     Commodity              Modulation & Actuation                         Part Numbers                47660 & 46007 re:Sp
     Description                                                           (1st 5 digits)


     21 Commercial SummarY                                                                                                      ·-···-
    Pricing           Agreed                 Value                                              Explanation Comments
                     (YIN)                   0Jycontractcurrency)
                                                                                                                               -·-·-
    Maximum SOP Piece         y              See Page 4 of6.                                   Piece costs include:- A) Packaging,
    Price Commitment                                                                           labeling and loading to collecliun v,;hicle.
    in FY2005                                                                                  B) All developmcnl costs.
                                                                                                                               ····-
    Latest Piece Price y
    in 08-Jul.-02
                                             As above
                                                                                       .
    Quality Index      y                   · As per RFQ requirements.
    Price Basis        y                    RFQ requirements.                                  Should a test. failure occur discussions will
    (E.g. RFQ Design                        Teves costs include doing all reguired             take place tn determine if action is to be
    Speciticution & date)                   NOS tesl:s.                                        taken and any cost impact agreed
                                                                                                                                         -·
    Tooling         Max      y              See Page 4 of 6
                    SOP
                    Price
                                                                                                                                         -
   Tooling          100%     y              Lump sum after all necessary Nissan tests
   Payment          PSW                     Checks completed successfully. (Usually
   Terms                                    just before vehicle SOP).
                                                                                                                                          ---
   Trial part Price          y              SOP Production Price for S-lot                     Any exceptions to be negotiHied hclwccn
                                            and subseguent trials. Provided off                supplier and N issOll Trial Parts Pu.rchasing
                                            production tool.
                                                                                                                              ··--   -

   Nissm1 Terms &            N              Basic Purchasing Agreement,                       Nissan terms and conditions
   Conditions                               and RFQ Conditi.ons                               apply until a mutually agreed MPA is
                                                                                              established.
                                                                                                                            --· - -
   5 Year Cost               y              '05FY    '06FY      '07FY    '08FY '09FY          Supplier's volun1my proposal
   Reduction                See page                                                          Official target for '05 and
                            4 of6                                                             after to be set Iater.
                                                                                                                              -····-


                Jier Commerdal Summa             Comments
  5-ycar cost reductions as jJer attached quotation and Nissan I 80 response. (See comment 3) in 4) Below)




    4 Tenn.s and condition clarification
    I) There will be no adjllStmcnl: for raw material cost fluctuations or exchange r~ies.
   2) Terms and Conditions shall be a mutually agreed MPA. which is targeted lobe agreed by end of 2002 lal.est...J~c£
   the attached matrix for specific items discussed in relation to [QW], should there be conflict with ifems.in the l'vl f'A fhc l'viPA
   will take precedence for those items.
   3) Ni§;;iln <icceor.s Teves productivity defined on p~ge 4 of6 fU)d Teves Nl80 response as a minimum commiiJD<:'JIL
  ·however as reviousl indicated fu her im Jrovement is ex ected.


  Commercial
  Director
                                                                          Print Name:
                                                                           h     .A~       Cl- ·   b-~
                                                                                                                         Drz· ~
                                                                                                                        --,
 •------'------=-----"--'--oo-Y1_~=_ _r'O._VY\_.OU->-----'~- Z-9 . CJ




Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 4 of 62 PageID #: 368
                  "X6 11:::! I() WI VeJJ1cJe Prograrmne- Commercial Comm1tment Do cum en t

          Commodity Details

         Name                    Continental·Teves AG&Co. oHG               Vendor Code            B220

        Commodity                Modulation & Actuation                     Part Numbers          47660 & 46007 n.:
        Description                                                         (lst 5 digits)


          5} Project Support Tnfm:mation

        Item                     Agreed         Details                                      Explanal:ion Comment
                                 (YIN)
                                                                                                                           --·
       Tooling Capacity y                       RFQ volumes plus margin for
                                                volume fluctuations.
       Volume
                                                                                                                     )
       (5 days/2 shifts)
       Manufacturing     y                      NNA Modulation, Morganton, NC.
                                                NNA Actuation, Asheville, NC.
\.     Location
                                                NE Modulation, Frankfurt, Germany.
       (Country/Town)                           NE Actuation Jizin, Czech Rep.
       3 Year Warrari.ty         y              As per NMISA. and NNA standard agreemen
                                           ..

       Logistics (FCA,       cw. y         '·   FCA. [ncludes packaging, Labeling and        Final collection frequency Io be
       Deliver; frequency)                      loading to collection vehicle.               established. Prices based 01 1RfQ
                                                                                             delivery I collection fTequc '!::Zc:..·_ __,
       Packaging Style          y               Price accommodaJes Nissan packaging          Final packaging detail to be
                                                guidelines for NE /NNA as appropriate.       established during developrnent.
                                                                                                                         . -·
       Project Tel
       Leader
       Contact
       Details ·                                                                                                          --
                    Fax
                    E-mail                                                                                                  ..

        6) Supplier Project Summary Comments (i.e.: Local Contents Requirement)




      Project                                                            P 'ntName:
      Manager                                                            I a,..u As Cl·v~vYl   b




     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 5 of 62 PageID #: 369
            "J\..olti IVW I    Vetucle t'rogramme- CommercraJ Con:tmnatJOn Documen1

     Commodity Details
                                                                                                  ------
    Supplier Name       Continental Teves AG&Co. oHG                 Vendor Code        B220
                                                                                                         --
    Commodity           Modulation & Actuation                      Part Numbers        47660 & 46007 resr
    Description                                                     (1st 5 digits)

             . P_art N urn_b er D eta1·r (PJ ease rlS tb eowa
     10 D.1,g1t                                           1   ll 10 d'1g1't _part num b ers coveredbJY pages
    Pan Number          Description                             Part Number            Description


                                       '




   Project
   Manager




Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 6 of 62 PageID #: 370
               ~-~---                 ---       -



                                                                               Modulation
                              (Productivity after first year of production; -2% I y_cnr NA Jmsfncss, -1 ry,, per year NE      husines_~'
                                                                                                                                          :1
                                                           ;.·
                                                                                                        Maximum SOP Piece Price          T ouiing
                  Part
                                                                                                        Commitment in FY2005             c: osl
                Number             Part Description                          Part Specification                                         1\1aximum
                5 Digits                                                                                                                s OP
                                                                                                        FCA cosl      + DDP cost        p
                47660         NNA2WD         ABS                  Mk 25,  Modulation. including:-       $ I 06.40                       :bl), 2s tooling
                              NNA4WD         ABS                  I)   Sensor cluster all VDC units.    $116.40_                        nr )! fr;quired.
                              NNA2 WD       BLSD                  2)   G Sensor (4WD versions).         $250.25 y
                              NNA4WD        BLSD                                                        $ 256.25                        A II
                              NNA2WD        VDC                   Not including:-                       $330.50                         dr.:vc-!opmcnt
                              NNA4WD        VDC                   I) Fixing parts for ICU bracket       $ 336.50                        C(J

                                                                                                                                       i:·,
                              NE2WD         ABS                                                        Euro 107.50   + Euro 1.10
                                                                                                                                       th L'   j.JILt.:e

                                                                                                                                       GO
                              NE4WD         ABS                                                        Euro 117.50   +Eurol.l.O
                                                                                                                                   -
                              NE2WD         VDC                                                        Euro 272.30   +Euro 1.1.0
                              NE4WD         VDC                                                        Euro 279.60   + Euro 1.10

                                                       Actuation (Control Assembly)
                          (Productlvity after first year nf production- -1.5% I yeur NA business            -1.5% per ycnr NE busincs
                                                                                                       Maximum SOP Piece Price         T1
                 P:art                                                                                 Commitment in FY2005            Cr
               Number            Part Description                            Part Spccilication                                        l'vl·
               5 Digits
                                                                                                       FCA cost,     + DDP cost
                                                                                                                                       sc
                                                                                                                                       Pri
              46007          NNA 2WD & 4WD ABS .                 8+9 Booster (ABS & BLSD =             $ 51.30                         $: .5 million
                         I                                       Adam, ESP= Adam with P60                                              CfJ',.,:ring    all
                             NNA 2WD & 4WD BLSD                  pressure sensor) assembled to         $ 51.70                     ! Ni"
                                                                 25.4mm Master Cylinder and tested                                 '   acl u;Jiion
                             NNA 2WD & 4WD VDC                   to NDS requirements.                  $63.70

                             NNA 2WD &4WDA.BS ..                 9+ lO Booster (ABS & BLSD =           $54.35
                                                                 Adam, ESP= Ada!!Ywilh P60
                             NNA 2WD & 4WD BLSD                  pressqre sensor) assembled to         $54.75
                                                                 25.4mm Master Cylinder and tested
                             NNA 2WD & 4WD VDC -·                to NOS requirements ..                $66.75                      '
                                                                                                                                   I
                                                                                                                                   i
                                                      .,
                                                                                                                                  r-.         ~-~
                             NE 2WD & 4WD ABS                    8+9 Booster (A.BS =Adam, VDC =  P/Up Euro 52.10 + 1.50           j ,._.,, f) 0.431
                                                         Adam with P60 pressure sensor)          Wgn Euro 52.10 + 1.60            i nril lion
    !, •.                 NE 2WD & 4WD Non ABS assembled to 25.4mm Master                        P/Up Euro 47. [0 + 1.50          ! CO\' ning all
                                                         Cylinder and tested to NDS              Wgn Euro 47.10 + 1.60            I NE ucju~t.ion
                         NE 2WD & 4WD VDC                requiremenJs.                          P/Up EiJro 66.l0 + I .50
                                                                                                W gn Euro 66.10 + 1.60
                         NE 2WD & 4WD ABS                9+ lO Booster (ABS = Adam, VDC P/Up Euro 55.10 + 1.50
                                                         = Adam witJ1 P60 pressure :;ensor)     Wgu Euro 55.10 + 1.60
                         NE ~WD & 4 WD Non ASS assembled to 25.4mm Master                       P/Up Euro 50.1 0 + 1.50
                                                         Cylinder and tested to NDS             Wgn Euro50.10+ 1.60
                         NE 2WD & 4WD VDC               requirements.                           P/Up Euro 69.10 + J .50
                                                                                                Wgn Euro69.10+ 1.60             I
                                                                                                                                '
             FCA definition includes:- the parts correctly packed, l.abeled and loaded to the collection vehicle.
             All NMJSA business is awarded on. a delivered basis.          Full tooling cnst hrealcdowns are required tn cuu.,.i.·i
             nominllti.on and should be erovided no later.tlwn the rcseonse date in this letter! s/.;lndard formal ~ltached ...
               The above cost table IS based on Mk25 moq1Jiatioo and compatible actuatwn wluch 1s the basis ofllus sourcint
               Should Mlc25e be adopted the prices shall be as those provided -in cost table of e-mail fi-om Martin Scbulcnllllr;; ,;,,r . :d
               26/06/2002 (Wed) 09:44. (Alternative l if adopted from SOP, AHemative 2 if adopted from 08M Y. Jf another; i'r.;:-.;; occurs
               costs to be discussed, but would follow a sim ·    rinci le to a e 6 of 6 . For costs of All:emat.ive I and 2 sec '"''" 6 of 6.
             Commercial              Si     at .e:                       .               ~n1: Name:                         Da e ~-· ~
             Director                                                                     [}1o/11A<;;,. ~mbvs:              I 2A/o-~



L


            Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 7 of 62 PageID #: 371
      Other Factors.
      RNPO makes tl1is nomination based on:-
     1) Teves providing 1he expected cost reductions in ABS and Actuation in RCR.P for Renault's FY2002.
     2) Teves providing !he additional contributions to N 1.80 offered i.n connection with award of [QWJ business. N ;;rncl y:-
     lnNNA                                                                                                      .
     A) Cessation of $12 I unit flash cost reimbursemenJ: charge !Tom 1" of October on 022 arid WD22.
     B) Additional:?'Yn price reduction on D22/WD22 ABS and.VDC fi"om beginning of each of Nissan FY03/04.
     C) 1$ price reduction on ZW/WZW active booster.
     !nNE
     A) Addi.tionaJ 0.5% cost reduction from beginning of Renault I Nissan FY03.

     3) The Modulation sourcing is for Mk25. However Teves wish J:o supply Mk25e ifpossible. Nissan and Teves h;we jointly
     developed the process below with the intent of studying this possibility. Adoption ofMK25e would be on the b:Jsis,that
     Teves are able to satisfY Nissan engineering as to Mk25e's capability I reliability I benefits and tbat the dcvcloprnc"l timing
     can be matched to Nissan's needs.

    Deadlines for judgment process as follows:-
    ].    By July 22nd CT/CTC to prepare below-listed materials and submit them to Nissnn.
    2.    July 29th- August 2nd a Review Meeting to make judgment based on these materials.
    3. By !:he end ofSeplember f-l.old a follow-up review meeting on any issues from the first review which required fur.1her
          study I confirmation. Plus, conti.rmation that there is·no difference in !he performance of Mk25 & Mk25E, 11sing 022
          (or R.50).
    4.    By the end of October Confirm using SqQW or simulations that there is no difference in the performance of iv1 k25 &
          Mk25E (performance, operation noise, fail-sate).
    Nissa.n Judgment ofMk25e suitability for application will basically be based on Jhe above 4 steps.

    (Note; The above milesJ:ones are required to achieve a schedule accommodating Jhe preparation of1he first test-drive
    models ofSqQW, allowing the possibility of introducing Mlc25e as a VA proposal, if all goes well and to schedule).

    Required Materials:-
    A) Comparison l.ist of modifications. (Comparison Standard should be Mk20 for ABS, and Mk25 for ESP)
    B) The list should .include info. ()n Materials, Manufacturing methods/process, J.he Suppliers and their developmt:JJI/
         production locations, Component structures, Specifications, and the purpose of the modifications mud e.
    C) Compura.tivc & explanatory diagrams showing the changed parts.
    D) Potential failure analysis based on Teves design dept's FMEA, Counter-measures, Judgments with the rc~so1,ing! d~t;J
        I to support the judgments.       ·
    E) Teves estimates of results ofNDS tests (pass or fail) with reasoning I materials to support Teves estimate.
    F) Dctailed development Schedule ofMk25E.                                                         ·
   G) All sub components ofMk25e (Both as new condition and after DVT).
   H) Explanations of the software functions based on SWEEP, Diagrams of hydraulic circuits and block dingrams
   I) Future Development Plans (Ro?d-Maps) from CT for HECU; SEN, etc.
   J) Confirmation o[Tier 2 Suppliers for MCU, PCU.
   K) Benefits ofMl<25E with Tevesreasoning as to why it is a benefit.
   L) Clarification on the Mk25E featurelfimction availability by time (Function A SOP, f1mction 8 March.05 e~c·) ::lid the
       +I- component changes required to support each featurelfimcJion.
   M) Explanatory diagram of the sys.tem. :;tructures.
   N) System FMEA & Logic PMEA on all the parts that are changed from MJ<25.
   0) Job share I responsibilities belween Cr, CT-NA, CTC. Including key-persons jobs I responsibilities, org;JOI/.:<I•nn
       structures in each area etc..    ~

   Further generaJ requirements of Teves
   P) CT should organize a. mont:hly meeting for    all
                                                    their current Nissan Projects. (CT should mHkc an Open Issue l.isL and
       constantly review progress).
   Q) CT/CTC must. wbmit adequate information a.nd materials prior to the development of new products comrn.::~tcio·,g.
   R) CT r.o provide Nissan with meeting materials (either paper-base orE-data) in advance of meetings with ad~yualc time
       for Nissan to review prior to the meeting.




Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 8 of 62 PageID #: 372
                                                                                           Page 6 of6
                          I
                                                                                                          ··--·--
         Alternative 1
         MK25E + ABS (ADAM), BLSD (NA only) and VDC (conventional).
        (2% productivity on EBS, 1% pr~ductivity_ on ActuationJ ·
                                                                                                        ···--· ···-
                                                  NA                             NE                       --
                                                ABS         BLSD       VDC       ABS     non ABS     VDC
                                                us$          US$       us$       Euro      Euro      Euro -·-
        4x2 QW/WQW 3-Row] modulator               104.90      225.50   305.50     106.20      NA      262.50
            QW/WQW]- 8/9" Booster                  51.30       46.30    46.30      52.10     47.10     47.10
            QW/WQW]- 9/10" Booster                 54.35       49.50    49.50      55.10     50.10       ~.0-1Q
                                                                                                       ····--
        4x4 QW/WQW 3-Row] modula(or              114.90      231.50    311.50    116.20       N.A.    2139,~
            QWtwo'Wl- 8/9" Booster                51.30       46.30     46.30     52.10     47.10       4-7.10
            QW/WQWJ- 9/10" Booster                54.35       49.50     49.50     55.10     50.10       50.10
                                                                                                        - ··-·   ---

        Alternative 2
        MK25E + ABS (ADAM), BLSD (NA only) and VDC (conventional) for MY 08- 09
        (2% productivity on EBS, 1% productivity on Actuation)                                     ·---
                                                 NA                          NE                --·
                                                ABS        BLSD     VDC     ABS     non ABS - -
                                                                                              VDC --
                                                us$         us$     us$     Euro      Euro    Euro___
        4x2 ifQW/WQW 3-Row] modulator             99.67      223.53  298.83  100.00      NA     246.00
              O.W/WQW]- 8/9" Booster.·            49.78       46.30   46.30   51.06     46.16      46.16
                                                                                                      --
              QW/WQW]- 9/10" Booster!             52.74       49.50   49.50   54,00     49.10      4~._1_Q

                                                                                                        --       -~




        4x4 QW/WQW 3-Row] modulator             109.08      229.18     304.48·   109.40      N.A.    252
                                                                                                      -- . -80.
            QW/WQW]- 8/9" Booster··              49.78       46.30      46.30     51.06     46.16       4_E_._~
            QW/WQW] • 9/10" Booster              52.74       49.50      49.50     54.00     49.10       49.10




I




    Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 9 of 62 PageID #: 373
                                        Vehicle Pwwmme- Commercial Cor:omitm,ent Document.



       J   Natne                   Continen~fiTeves Cmpom.tion                              Vendor Code           B220
                                                            i .
       .   CoriiL?o~ity                                                                     Part Nurilb<:Q
       I
                                  Actuation ABS (Master Cylinder)                                                 4{5010,
           D~::scnmon                           QBoo~)      l-                              (l st 5 digi~)        47210·,



      Pricing                     Agreed                Value
                                                         r  .       ·                                         Explanarion Corr.rr.nents
                                  (YIN)             (by contrac~ cur:rt=ncy)
      M.axirwiTlJ SOP Piece       Yes               Master Cylinder l'!nd B~ for ABS                          Ex~worlcs,    Delivered Du!)' Pa.i>l to
       Price O:m unirmcrrt                          fully ~m bled a.ru:i .fully tested as a.                  Nissan f;,tct.Ory is+ $0,8~.
      in FY20 )2                                    ~it $58 ..50 Ill SOP, $57.33 at lsr                       ?roduc::riyi.1)'   set:. cover 1~
                                                                                                              comrt)c::ru: .and below.
                                                    nhniv~ry Qf SOP. Then -l% I year
      r -test p Ieee Price- Yes                     As above                                                  As above
 -·        rl-Jul    -w                                 I
 _x..u:Uity Inl;lex.
     Price B~ JI.S                Yes               RFQ k'!pecification                                       AIL parts to meet. Nfs:;a~ quo.llty;
                                                        I       .
                                                                                                              perfunmmr;c rmd n::Ji!lbliHy t,n.rge~s.
     fP-~=
                    ~11111
     Speclrl        ~c;l~)                              I
                                                    1                                                        as   s~ified    In RFQ,
 Tooling                 MIOI;   Yes           ·11.37 million$ .. Total toof.ing.cost for
                         SOP                    a)f ZW a.nd WZW actuutio:o,
                         Price
 Tooling                After    y~             I :000(!. luin p sum                                         Provided OK conditi.o.n PS W
 Pa.;ttnel'lt
 Terms
                        PSW                         i
       i~pa11 Price:             Yes           SOP Production Price                                          MQK ~ till't«< prodHetie:n prl0eo.
                                                    r
                                                                                                             ~~;
                                                    I
 Nisssn T :;r.ms &:,             Ye,5          8asfc Putcb.asing Agreement,
 Conditio iS                                   ahd. RFQ Conditions
                                                J .            '
5 YearC >St                      No            'Q3.1"-Y             '(!4fY   'OSF)'   •opyy '07FY            Supplier's volrmm.ry propos.aL
Redu,c;tlo 1                                   ..0%                 -I%      -1%      -1%   -1%              Offi.dal t-arget for '03 a.u.d
~.                                              r
                                                                                                             after to be $cl1ater..
                                               I
::n Sur.roJjer Com~rcial S.ummirrx Comm~;nts
                                               I

                                                                                                    t?J.5fc..f~.J! Q/..o vf!., 7b1~~
                                                                                                     f> PrJ..; f'r,dC/d.Jo-"1


                                                                                   Pr:lnt N BJ'Jl-e:
 Comme:cial                                                                         /1Arz:.r;rJ /5ot.{,l~fl',
 Direcroi
                                           i
                                           I
                                           i




                       Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 10 of 62 PageID #: 374
                                    ZW Vehicle Programme- Coi111Tiercia1 Commif:rncnt Document

         C9m_mc ~ity Deroils

                                       Continenrul/Teve5 Corporation                                        Vendor Code           B220
                                                                            r
          Commpdity                    A.ctuat.km A!BS (Master Cylinder) Pa..rt Numbers                                           46010,
          Descri Jtion                                                      '      (ROQstcr)               (lst 5 digits)         47210,
                                                                            I
                                                                            I'

        4) Pro i.e'~ ·Support Information /

                                                                                                                      ExpJ.amt!.on CDmments

         Tooli.DJ, Capach:y Yes                                                                                      As per ;RFQ requirerncnr.s
         Volum!                                                        1'
         (5 daysrz shifts)_
         Manuf; :cturing               Yes                         1             Com:inen~l Tev¥s North
    . r <X:atic; n                                                               America.   Asi-Jeville~   NC.
    )      .:Oo:o~).::_;!T::..:o=-um.:.::J.L...)-+-----:1-1---~------+--__:__--~---~---f
        ,., Ye{lt   W~.rr.mty         Yes                          / To current'.;:onciition
                                                                   r betWeen supplier BQdNissan
        f...ogisti ·s (FCJI,. CTF, Ye,s                            I FCA (Ex-works, price       ~ddiii'a-.1 J,;;.,.~,% r;:..J'f fo, n
I--De-'i_>rUTT_F-+t:;~-""'"~"-Y}...,..___....17_ _ _ _7I.J_in_o_l_ud-'-e-'s'-'p'-a=-c...:..'b_.~p;)                  t~lvif'-d ~la; ~
        P.acbg og      Sryle        ·Yes                           ;             To Njss~ guideJint;s                PJmna.ge· dernil to be agreed via
                                                                   1                                                 nonnal   p~ss   I   timin~
        Pn;Jject     --T""!
        LeF.tder ZM'O.
                                                                : l(m13a,;!(Jii'IG I .                           '
        Contaol .3'i3,                                         ·i . 'Prr:Jjed }.)IAVI~~t.,rr

         JctaiT s 5 J-'1'1                                     I

I
f                    E-rnaiJ
                                                               '
5) Sgpp1 cr           P'roi~t S_ummarY chmmepts(lc::Local Content.-; Rt::oujn:;mcnt)
                                                           I


                                                          I

                                                          I'
                                                       !
                                                       I
                                                       I
                                                       I
                                                      I
                                                      I




                      Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 11 of 62 PageID #: 375
                    ZW Vehicle Programme- Qommercial                                                               Conflma~io:q   Documeru
                                                                       I
                                                                       j
-! Name                Cont1n~~l jreves                                         G:orpomrion              Vendor Code       B220
                                                                       I

 Comrn:Jdity          A.ctu.tltion A/BS (M.a!!rer Cylinder) Port Nutn.ber.s                                                46010,
 Description                                                           f    (Boo~)          ,           (1st 5 digits}     47210,




 Nis&an is nna'ble to ~cept the renns and condition~ within T.eves~s .quor.ari.ons for ZW and WZ'"W
 actUatii an busim=:s~. ln order ro have nomfnation conf:irnied. Tcvc~ mu~t accept that these l:r:n:ns an:
 noc .acc~tro ~Y Nissan_            I
                                                                   l

.Nfssan wishes r.o rz:.a.ch a~pnt wirh Tcve~ on a set of terms a;nd cendlti0Jl5 ~ccptttbJc: to :both
 p!Utics ~ soon as po~ible. Until ~weement .on Ihc rams w:rd conditions Is reached the tt;r:m.s tbnt
 -4ail PJ ply ro rhis busioes.S~ sh4ll be lite general terms and conditions i~d ber.weeo Teves 13nd.
 iNA fipr ongoing bJ..ISine~:s.                                /                                               .                    ·

Teves~~   eccep):.an.ce ofthi.s nonJination in writing or by action sbDU confinn agreement to the
~bovc.                                                         I
                                                               I




                                                           !               Part N1J.mbet'       De$J:rlprl~n

                                                           ;

                                                       I
                                                       I
                                                       I

                                                   !
                                                   I
                                                   I
                                                   I
                                                   i
                                                   I
                                               I
                                               I
                                               i

                                           I
                                          I
                                          I
                                          /.
                                      J

                                      I
                                      !
                                      '
                                  I

                                  I
                                  I                                                                                                             I
                                                                                                                                                I
                              J_                                                                                                             ·- I

           Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 12 of 62 PageID #: 376
                                                                                                                                                II
                                                                                                                                         "'-.o- ·-- -
                         ZW&..WZW Vehicle Programme - Commercial Comm.inn.ent Document

     JJ Corru nodity Details                           I
                                                       I
                                                                                          Vendor Code            B220

         Comm:Jdity            Actuation YrDC (Master Cylinder)                          l'art Numbers           ~010.
         Descri ilion                     1   (Booster) .                                (lst 5 digit~)          47210,


    2l Com1~ial Summary

                                               Value                                                        Explaila[ion Comments
                                               (bycon~ctc~cy)
   MJ;~.Ximum    SOP Plece     Yes             Master Cylinder a:nc! Booster for VDC                       F.:x-works. D!!livered Duty Paid tQ
   ,Price Cqr Jmfrme.nt                       fuliy nssem.bled and fully T.e6ted ll$ a                     NiSS$n factory i~ + $1,68.
   i.n FY20 )2                                Jnit $1 1 l.OO .ar. 50P7 $108.78             Hr.   r•t       PJ'O({!.!ctlvity see =vedm.er
                                              ahni.versary of SOP. ThE; It -l% 1year                       comrnenr and below.
~-----+------~------~~~~~~~~~~~~~~-~-------~--------------~
         ·esr: .Piece Pdce     Yes            As Wx>ve                                                     As o.bove
                                                   I
~--·;-   31-JuJ ~oo                                I
  . . ._ ~ity lndex.      ,                        I
                              Yes             RFQ specific.¢ion                                            All  pRrts to meet NiSSSJn (jiJaJit,y,
                                                   I       .                                               perfonnfUJCr:: and rr:liabiJity ).arger.s
                                                   I                                                       as spe"cified in RI:,~
 TooJi ng          MKX      $0.00, Cover fuJiy by arn.ount in Z W
                              Y e$
l-----1-l          ~:-~----l~S Commercial Commir.menr.
~~~~~~====++============~~~~======~~~~---~,
Toollng After Yes (00% lump 5Ul11 .'Pr.ovided OK condition PSW ·
- PaYJnctJt        PSW                        jl
   '!nns
 ,.. rial p<Jr.: Price        Yes         SOP ProdJ&on Price                                              -Max2 t:i1nes producf:i~.;


Nissan Tm:ns&
                                              i
                                          S.asit: Purchasing Ag.reem~nt:,
                                                                                                           PJ.D.;fut;tiou 0 ieet-S let-i:rlq! •J~~


Conditio ~s                               afd RFQ Con,Jiti.ons
5 Year Cpst                   No          "OJFY                'Oo1FY   '05FY    '.06fY     "07fY      ·supplier,p voJUll:JMY proposaL
P --.jucclol:l                            -0%                  ·I%      ·1%      -l'Yo      ·l%.       Official ~t. for •0-3 an.d
                                          I                                                            after to be set lt:u:cr.
                                          I
:n Su.uol. er Commercial §~ Comments
                                          I

  D~.Llo ,_,..,~urf .f,·fl'l,'l3 Vl1{1pf ~pu,f /;-/0/ f,.A" A--/'u ?s flz-f~ .P e~bo..~e _ J(:vl'.::.
  J,v(// :O...,,_;f .fo /0 -/1~~ pYotf.,c,.li>.; f'r'/U. ,/i,- pr/pr- fi. PT.:i.j f;roJud? . Pi-1
  ..E_v(u         u,&f~v       PT::l-. I
                                          I
                                                                              Prim.N~:                                    Dnte
Comrnet'l;:.i.al                                                                                                                 /O{¢ofo 1
                                                                              jA,tf-f-7 IN Saf IJ~f!l/J,W~
Dimcto:·




                                      I
                                      I

                                      I
                                      I
                                      I
                   Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 13 of 62 PageID #: 377
         Name                    Contl.nentall!eves Corporation                                    Vendor Code              .B220
                                                                    i
       Commbdity                 A.ctl.Ultion V.DC (Master. Cylinder                               Part NUrn.beo            4601 o,
       Descrl :ition.
                                   .
                                                                    I
                                                                    '
                                                                            (Booster) . ·          (1 $1 5 d.igjts)         "47210.
                                                                    '
                                                                I
     41Proie ::t ;Juppoct !nforrr:wtiQn                         1


      Item             Agreed                                   I                                             Ex.plana.ti.on Comri"tents
                       (YIN)                                    I


      ToQ1in ~Capacity Yes                                      1


      Volw:n ~                                                  I
      (5 day.st;Z sbi.fts)                                  i
      Mrurufi cturing           Yes                         I Conrinen.U!l Teves North
        ocaP.~:;·n                                          I
                                                                        America. Asheville. NC.
                                                            I
 . l ··sount '-:yffown)                                     i
     -' Year W lUTar.lty        Yes                         I           To current condition
                                                            !           J,ep.:•ree.n. supplier and Ni~>san
     Logistf ::s (!?CA., CTP, Yes                           '
                                                            '           FCA (Ex.works, price
     DeJI.vcrr F ·equz:n.,.)                            I               includes peckGging)
     PllCkag ng Style           Yes                                                                          Dun.,., age der.ail to be agreed v1B.
                                                        I                                                    normal jJli:lt:eSS ( rirrtlt'J.I':
     Projet;:t
     La! dec                                        I
                                                        I
                                                        I
                                                                        Ke.Y1 t)a,·l'11.,'1   0' .
     Canmer.                                        I
                                                    I
                                                                        Prr?je.d j}~d?tf'
     Details                                        !
                     Fax                            I
                     E-.mail                        I
                                                    I
 5) SuppJ       ic¢: ~jeer Summazy cbm.rnents(ic;::Lgs::aJ Cori!Eii.fB Rcgu!mos:nt).
                                                I
·:    oH{;           Soo"Jfzv- 1-o b ~ ;o."'kJ! .serr:,.rqkly.
                                                I
                                                I




                                            I
                                            I
                                            I
                                            I

                                            I
                                            1

                               Signature: .                                                   Print Name:                           ·Date
Project                                     I
Man_.ag.er                     JA1kL.                                        •        CJ



                                                                                                                                                      !


                                        l                                                                                                            I
                                       .I
                                                                                                                                                     I
                   Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 14 of 62 PageID #: 378                                                       n
                                                                                                                                                     II
                                                                                                                                                     IJ
                                                                                                                                                     f,
(~"'            t     ZW & WZW Vehicle.Fr9.E:mrnme- Commercial Con:firnw.tiori Docurnenx.

       Comm.2 :·rr D~ls .
                                                                   I
                                                                   /
                                                                                                                        rage w•   l}




                              Contim:ntal ITeves Corporation           Vendor Code           B220
                                                                   I
        Commpaity            Actuation Y,DC (M~ Cylinder! Part Numbers                       46010,
        De~:11ion                       :  (Booster)    · (1st 5 digits}                     47210,

       Terms and. Co.odjyolJS

       Nissan is unable to accept rhe ~and conditions within Teves•s quor.arions for ZW r.md WZW
       acruati >n busineS~>. Tn on:.Ier to have ncmuna.tlo.o. confirmed Teves rn.ust accept thHt r:h~se t.er.ms an::
       nor. sec epted by Nissan.                               I                                            .
                                                               I
                                                               I
       Ni.ss.an wi.Shes ~reach agreem~t wirh Teves on a set ofrenns and c.ondirions ·acceptable to both
       !')a:rties as soon.as possible. Until. ag:r.eernen.t on the terinll .Bnd condi~ions is reached the: terms tb~t
   1
         .1a.Il n 'J'Iy to this business, ~11 ~'!he general terms an.d condi.tions agr=d ber.weeo. Tcvc,s ?nd.
         'TNA f )r' o~going busin.e~s. {             ·      .. .                                              . ..

       Teves'> o~pt,ri;nce of1hir.:; non?lnntion in writing or by &r::t:km shall confirm azreemen:t to the
       above,                                              I
                                                           I


  10 Difl. P;gt     Num1:5f~~<rk list ~low all I 0 digit part nu~~ cov~ by _pr,Iges l and 2)
                                                       J
                                                                                   ~   Numpq       Des.criprlon
                                                       I
                                                       I
                                                       I
                                                       I
                                                       I
                                                       !.
                                                      I
                                                      I
                                                      II
                                                  I
                                                  I
                                                  I
                                                  I


                                                  i
                                                  I
                                                  i
                                              i
                                              i
                                              I
                                              I
                                              I
                                          .
                                          ;'
                                              I

                                          :
                                          ;

                                          I
                                          I
                                      I
                                      '
                                     II


                                     I
                                     I
                                     I
                                     I
                Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 15 of 62 PageID #: 379
                                                                                                                              Page 1of 3
                                 n   ZW Vehicle Programme,.... Comm~r9ial Commionent Document

          1) Commodit;y DetaHs

             Name                          Contln.ental Teves Coq:iorat_ion       Vondor Code                B22Q

           Cammo.dity                      VDC                                    Parr N'umb~rs              47660
           Description                                                            (1st 5 digits)             47,930/47:240


         2) Cpmmm.jal St}mm~ ·

           Pricing                         . Agteed·       Valut:                                   E~planatio:n      Comments
                                             (Y/N)         (by contract curre~cy)
          Maxlroum SOP Pica::               Yes          .For 2WD vehicle:$ 334.78/unit             Delivered ro NisS?Jl. factory .
           PciCl! Commitmenr'                             .For 4WD vehicle:$ 335.73/unir            When the design changes~ it
          i~Fu002                                         lkveloprnent cost : total$ 1 mitlioo      adjusts separately,
                                                         fu ZW, WZW~ WDZ6J)22~ UL,XX
         iat:es t pj t:ee Price Yes                      A.s above                                  As above
         in 19-JuL·OO                                                                                                                      ..
         Qualiry Index
------:-- -P-ric-G--Bas-i.s                Yec:        _REQ£r.ecification                          To meet Nissan qu.aliry;.
         (E.~>· RfQ D~                                                                             perfonnance and re.l.ia.D~
         Speci.fi~'"ji{QQ   &. d'"~<')
                                                                                                   targets   as $pccified iJ;l RFQ.
         Tooling              Max          Yes          To contain in piece price.
                              SOP
                              Prlce
        TO<Jlinj              100%         Yes
        Pay!IDlnt    PSW
        1'cnns
        Trial part Price                  Yes           SOP Production Price                       R.eg:trding .Prototype samples
                                                                                                   we musr negoci.atc larer.                    I


        Nissa.n Terms &                   Y9S          Basic ~hasing AgteGincn.t:,
        Condiitons                                     and :RFQ Conditions
        5 Yc:ar Cost                      No           '03,FY   '04FY   '05FY   'OoFY '07FY    $~1pplic:.r,s volunwry propo:'lal
        R.eduction                                     -::0%                                   Oftkial t--:~.rgcr for 'OJ and
                                                                                               u[tt:;;r   to be ~c:tlar.er.

   3)   Suppli~GI:      Coc:n:'r'l!m:ial Sumrnacy CQwmects

     Alrhougb a basic price agrees, i.n case of design change or different condition from RFQ or our
     quotation, w~:= -=ould like to discuss about price with N.issan sep.a.r.atdy.
     We would like to. discuss a cost reduction plan with :N"issan .separately.


                                         Signa(uro;                        Prl.nt Name:                             Date
    Cornmerci.al
   DirOGtDr

                        Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 16 of 62 PageID #: 380
                                                                                                             Page 2of 3
                       '~zw   Yebjde Programme~. Commercial Commitment Document

      C-emmodity Details

       Name                    Continental Teves Corporation           Vendor Code         B220
          -
      Com.rnodity              VDC                                    Part Numbers         47660
      De~criprion                                                     (1st 5 digits)       47930/47240


    , 4) Prnjccr Support Infotmatioo

      I rem                   Agreed        Details                            Exptanation Comments
                              (YIN)
     Tooling Capacity Yes                                                      As per RFQ req_uiJ:C.rncnts
     VoJI,Utl.e                                                                                                       ..
     (S da%12 shifts)
     Manufacturing            Ye.S         COnti.nint.al Teves Inc.
     Location                              USA I Morganton, NC.
     (Country(fo~)
     3 Year Wammcy Yes                     To current condition
                                           between Nissan and supplier
    .Logistics     (FCA. ciF, Yes          Delivered to Ni.ssan plant
    ~Liv•rj   Frc:qncncy)                 (Price includes packaging)
    Packaging Style           Yos         To Nissan guideline:

     Project       rei                    046--222~5702
    Leader                                                                                                      -
    Contac£
    ))et?ils
                   Fax                    046-222-5710
                  E-mail                  ,Kdii.toV.Oda@svd.._o_.dn.._ne.iiJ

  5) Supplier Project Sufum.ary Comm·eors(ie;LocaJ Cooreors Requirement)

    Although the development of thi$ project is performed in Japan., the :mass production of thl.s
    Project is pcrforrnc:d in USA
    Continental Teves, Inc. (Corui.ncntal.Teves North Amer:iCl) takes aH respo.IJSl"bilities to Nissan in
   .first principle.                   '                       ·




                                                                                                  Date
· Project
  Mana vr
                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 17 of 62 PageID #: 381
                                                                                                                   Page lof3
                      77
                           ZW Vehicle Prograrr1me.:.... Commercial Commitmenr Document

    1) CQmmodity Detaii5

       Name                       Cou.tinental TeveS Corporation       Vendor Code·            B220

      Commodity                   ABS                                  Part Numbers            47660
      Description                                                      (1,st 5 digirs)


   2.) Coii1Illen;ial Summary

      Pricing                      Agreed        Value                                   Expl!Uiatioo. O:lo:unents
                                   (YIN)_        (by contract currency)
      Marimulll. SOP Piece         Yes           For 2WD vehicle : $ 119.18 /unit·       Deli~ered. to Nissau fao:ory.
      Price Commluneat                           fo( 4WD vehlcle: $ 129.68 /unit         When the design cllanges, lt
    in FY2002                                                                   '        adjusts separarely.
    Latest pj,ece Price Yes                      As abovo                                As above
    in 19~IuL-OO
    Qualiry !ndcx
    Price Basjs         Yes                      RFQ specification .                  To .meet Niss~ quality1
    (E.;. 1tFQ D!l!lip!                                                               perfonnance and reliability
   ~ F;[tat~l;llhl:-da~1
                                                                                      tt;~.rgets as s_pCCiile(ltn .J;{FQ ..
   Tooling          Max           Yes        To contain 1n piece ptice.
                    SOP       '
                                                                                                                                               I
                    Pritt
   .Tooling         100%. Yes                                                                                                     '
   Pa.~nt            PSW
   Tl:tms
   Trial piirt Price              Yes        SOP Production Price                    Regarding Prototype samplt..'i
                                                                                     we must ncgociate later.
  Niss1;1n· Terms & · Yes                   Basic PUtohasing ·Agreement,
  Conditions                                and RFQ Conditions
  5 Ycar Cost                     No        '03FY     '04FY   '05FY ·o6.FY '07FY     Supplier's vol unt£1I}' proposal.
  Reduction                                 -D%                                      Offidul largel for ,()3 nnd·
                                                                                     after tO b~ set lakr.· ·                 '


.3) Supplier C'ornmc:cdal Surnr:nacy ('.Qrom~nts

 Although a ba...c;;ic price agrees, in. case of dc:sign change or differenr condition from RFQ .or oU.r
 quotation, we would like to dis.cuss abour.'price witb. NJssan sepa1;11tely.
 w~ would like w discuss a cost reduction plan with Nissan separately,                                                                     '

                                                                                                                                           !
                                            ..

                             Signature:           ,              Print Name:                           Date

                                                                     ~ ){/f~/
·Commercial
Director                           yJ(-(/                                                              fJr(J/~JI
                                                                                                                    . I
                                                                 !

              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 18 of 62 PageID #: 382
                                                                                                                          --          .-
                                                                                                        Pagc,2of3
                      ''ZW Vehicle Pro,eramme -Commercial Commitmenr Document

   Commodity Derails

      Name                  Omtinenral Teves Corpomrion           Vendor Code           B220

     C-aromodity           ABS                                Parr Nurri bers           47660
    Description                                               (1st s· d~gits)

  4) Projecy Support I:oformatioc

                                      · Details                              Explan~tion C.Omment.s

                                                                             AE per RFQ rtQu4'ernents


                                       Continental Teves Inc.
                                       USA I ~rgan.top., NC.

                                       To current condition
                                      _b_e~_c.ILNissa:D_ancls.u   . !li~.r
  .Logistics (FCA, dF, Yes             Delivered to Nissan plant
  Dclivcl)'. Frcqu"'lcy)
                                        Price includes acka
  .Pac.kagi.cg Scyle       Yes         To Nissari guideline

 Project          Tel                  046-222-5702
 Leader
 Contact
 Oetails

                 E-mail

5)Supplier Project Summazy Comrooots(ie;!.ocal Contents Requirc(Dent)

 Although th.e development of this projrvct is performed in Japan, the mass producrion of this project
 is pexiormed in USA
 Conrinental Tmres, In~. (Cominental Teves North America.) takes all re.sponsibilities.to Nissan ju
 fust ptindplc.                                                     ·




                                                                                               Dato
Projeer
Man er
             Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 19 of 62 PageID #: 383
                                                                      Mr Shigenori ASOH
                                                                      Continental Teves Japan Ltd
                                                                      Shinagawa, Fudosan Hamacho Bldg. 7F
                                                                      2-62-6, Nihonbashi Hamacho, Chuo-ku,
                                                                      Tokyo
                                                                      Tel: +81 (0) 3 5649 7018
                                                                      Fax: .+81 (O) 3 5649 1020

          Mr. Shunichi Nabetani
          560-2, Okatsukoku,
          Atsugi-shi,
          Kanagawa 243-0192,
          Japan

      Tel:              +81 (0) 46 270 3514
      Fax:              +81 (0) 46 248 5939
      e-mail : s-nabetani@mail.nissan.co.jp

                                                                                      October lith 2001


     Subject :Nomination. Letter for ZW & WZW Program (Part :Actuation for ZW ABS & ZW I WZW VDC)

     Dear Sir,

     We refer to your response dated 9th May, 2001 issued by Mr. Asoh and Ehlers to the Request for
     Quotation ("RFQ") and are pleased to confirm that you have been selected to develop actuation for ZW &
     WZW Program ("the Projects").

     This selection has been made on condition that:

     1.     You satisfactorily complete and sign the commercial commitment document and return it to us by 19th
            of October, 2001.

 2.        The provisions set out in the RFQ and the "ORDER TERMS AND CONDITIONS" attached hereto
           will apply to any purchasing carried out during the Project. Should there be any inconsistency
           between the ORDER TERMS AND CONDITIONS and the provisions in the RFQ package, the
           ORDER TERMS AND CONDTIONS will prevail.

 3.        The confidentiality obligations set out or referred to in the RFQ continue in full force and effect.

4.         Any material change to:-
           (i) your ownership; or
           (ii) those having management responsibility for you; or
           (iii) the ownership or management of those companies which directly or indirectly control you: or
           (iv) your financial situation or to the financial situation of any members of your group

          shall entitle us to terminate forthwith the development work carried out hereunder without any
          liability whatsoever to you whether under this letter of appointment or otherwise.

5.         You meet targets relating to part price, tooling price, quality, delivery conditions and production
          capacities etc. Such targets will be agreed upon between you and us in writing based on the
          commercial commitment document In the event that you do not achieve any or all of such agreed
          targets, we reserve the right to terminate the development work with immediate effect and without any
          financial liability whatsoever under this letter of appointment or otherwise.
          Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 20 of 62 PageID #: 384
             •v Hlvv• v v111vlv f-11 VUUvUVll ;>vUCUU!O. '--'Ull CULlY' LIJC   w anu w L w IS p!annea at Ganton, DUI
                                                                               .(.11 UUUl;LIUil Ul L
             we will give you notice without delay should we change the plant where the Projects are to be produced.

              Subject to your meeting all these requirements mentioned in the Items 1 through 5 herein above and in the
            . attached documents, we will be prepared to appoint you as a supplier for the mass production of actuation
              for the Projects pursuant to a Supply Agreemen~ to be separately made between you and us.

             Non-Selection for the supply of the parts will not rise any legal liability on the pmi ofNissan, in the event
             that you do not meet any or all of the above requirements.                                                    .

             We used your proposal of cost reduction after SOP as a minimum requirement for our sourcing decision.
             We are not fully satisfied with this proposal as your official commitment for '03 and after. Our official
            target should be announced later.

            Your quotation that you submitted to us is your committed price for the Projects at the start of production
            and our task is to prevent cost increase and reduce costs further.
            Whenever you have cost changes, please contact the Deputy Global Supplier Account Manager of Renault
            Nissan' Purchasing Organisation Mr. S. Nabetani. However, cost increases which Renault or Nissan is not
            liable should be offset by your VA ideas.

            Once again we remind you that RNPO i's considering Teves as a preferred supplier of Braking System. The
           choice of Teves for ZW/WZW actuation is tangible proof of this. Nevertheless, Teves cost reduction
           proposals are not satisfactory and far below RNPO's targets, in both Europe and the USA. Consequently,
           we are not willing to increase your business with Nissan and Renault without any satisfactory improvement ·
           of this situation. Indeed, the prior condition to be a preferred supplier ofRNPO is to meet our requirements
           (QCDDM) andto show us your willingness and ability to support Renault and Nissan in achieving our
           objectives. Without any significant improvement, we will be forced to suspend any new business
           allocation.               ·

           All correspondence related to this letter should be sent to the following contact name at the address set out
           below:
             Mr Shunichi NABETANI
             560-2, Okatsukoku, Atsugi-shi,
             Kanagawa 243-0192, Japan


          We look forward to achieving the targets of the development and Projects, working with you.



          Yours sincerely




 · cTxtA~~·
J/V  oufu~ND
          Olivier                                          ~
( -   ·   Renault Nissan Purchasing Organization                                       Renault Nissan Purchasing Organization
          GSAM Braking System                                                          DGSAM Braking System


          Cc :    Yves ARBEILLE                         · RNPO General Manager Vehicle Parts
                  Frederic FOURNIER                       RNPO RSPM Europe
                 Masahiko TSUCHIYA                        RNPO RSPM North America
                 Mark Meltzer                             NNA Senior Buyer
                 Rob PITT                                NENV Senior Buyer
                 Ichiro WATANABE                         NML Senior Buyer


             Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 21 of 62 PageID #: 385
       1) Commodity Details

        Name                 Continental Teves Corporation            Vendor Code         B220

        Commodity            Actuation ABS (Master Cylinder)          Part Numbers        46010,
      1 Description                        (Booster)                  (1st 5 digits)      47210,


      2) Commercial Summary

     Pricing                 Agreed      Value                                         Explanation Comments
                             (YIN)       (by contract currency)
     Maximum SOP Piece       Yes         Master Cylinder and Booster for ABS           Ex-works. Delivered Duty Paid to
      Price Commitment            '      fully assembled and fully tested as a         Nissan factory is+ $0.88.
     inFY2002                            unit $58.50 at SOP, $57.33 at 1st             Productivity see cover letter
                                         anniversary of SOP. Then -1% I year           comment and below.
    Latest Piece Price      Yes          As above                                      As above
    in 31-Jul.-00
    Quality Index
    Price Basis             Yes          RFQ specification                             All parts to meet Nissan quality,
    (E.g. RFQ Design                                                                   performance and reliability targets
    Specification & date)                                                              as specified in RFQ.
    Tooling       Max       Yes          1.37 million$. Total tooling cost for
                  SOP                    all ZW and WZW actuation,
                  Price
    Tooling       After     Yes          100% lump sum                              Provided OK condition PSW
    Payment       PSW
      rms
    Trial part Price        Yes          SOP Production Price                      Max 2 times production price.
                                                                                   Production price S lot trial + later

    Nissan Terms &          Yes       Basic Purchasing Agreement,
    Conditions                        and RFQ Conditions
    5 Year Cost             No        '03FY       '04FY 'OSFY '06FY '07FY          Supplier's voluntary proposal.
    Reduction                         -0%         -1%   -1%   -1%   -1%            Official target for '03 and
                                                                                   after to be set later.

    3) Supplier Commercial Summary Comments




                            Signature:                        Print Name:                          Date
    Commercial
    Director                                                                                                                  I

(




                                                                                                                             I
                  Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 22 of 62 PageID #: 386
                                                                                                                             II
      Commodity Details

        Name                 Continental Teves Corporation     Vendor Code         B220

       Commodity             Actuation ABS (Master Cylinder) Part Numbers          46010,
     1 Description                         (Booster)         (1st 5 digits)        47210,


     4) Project Support Information

      Item              Agreed            Details                       Explanation Comments
                        (YIN)
      Tooling Capacity Yes                                              As per RFQ requirements
      Volume
      (5 days/2 shifts)
      Manufacturing     Yes              Continental Teves North
      Location                           America. Asheville, NC.
      (Country/Town)
      3 Year Warranty Yes                To current'condition
                                         between supplier and Nissan
     Logistics (FcA, crF,   Yes          FCA (Ex-works, price
     Delivery Frequency)
                                         includes packaging)
     Packaging Style        Yes          To Nissan guidelines        Dunnage detail to be agreed via
                                                                     normal process I timing
     Project     Tel                                                J
     Leader
     .:;ontact
     Details
                 Fax
                 E-mail

    5) Supplier Project Summary Comments(ie:Local Contents Requirement)




                            Signature:                   Print Name:                        Date
/Project
  lanager
~




                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 23 of 62 PageID #: 387
 Commodity Details

   Name                Continental Teves Corporation       Vendor Code        B220

   Commodity           Actuation ABS (Master Cylinder) Part Numbers           46010,
 1 Description                       (Booster)         (1st 5 digits)         47210,


 Terms and Conditions

 Nissan is unable to accept the terms and conditions within Teves's quotations for ZW and WZW
 actuation business. In order to have nomination confirmed Teves must accept that these terms are
 not accepted by Nissan .

 .Nissan wishes to reach agreement with Teves on a set of terms and conditions acceptable
                               '                                                    .
                                                                                             to both
  parties as soon as possible. Until agreement on the terms and conditions is reached the terms that
  shall apply to this business, shall be. the general terms·and conditions agreed between Teves and
  NNA for ongo1ng business.

 Teves's acceptance of this nomination in writing or by action shall confiim agreement to the
 above.


10 Digit Part Number Detail (Please list below all 10 digit part numbers covered by pages 1 and 2)

j Part Number    Description         Part Number   Description        Part Number   Description




                                                                                                        ,j
                                                                                                        il
                                                                                                        'I
                                                                                                       il
                                                                                                       II
                                                                                                       !I
                                                                                                       il
                                                                                                       );

                                                                                                       l
                                                                                                       l
                                                                                                       Jl
                                                                                                       ,I
                                                                                                       il


           Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 24 of 62 PageID #: 388
                                                                                                       ~
                                                                                                       l
       1) Commodity Details

         Name                 Continental Teves Corporation          Vendor Code         B220

        Commodity             Actuation VDC (Master Cylinder)        Part Numbers        46010,
      / Description                         (Booster)                (1st 5 digits)      47210,


      2) Commercial Summary

     Pricing                  Agreed      Value                                       Explanation Comments
                              (YIN)       (by contract currency)
     Maximum SOP Piece        Yes         Master Cylinder and Booster for VDC         Ex-works. Delivered Duty Paid to
      Price Commitment                    fully assembled and fully tested as a       Nissan factory is+ $1.68.
     inFY2002                             unit $111.00 at SOP, $108.78 at 1st         Productivity see cover letter
                       '
                                          alll1iversary of SOP. Then -1% I year       comment and below.
      Latest Piece Price     Yes          As above                                    As above
     in 31-Jul.-00
     Quality Index
     Price Basis             Yes          RFQ specification                           All parts to meet Nissan quality,
     (E.g. RFQ Design                                                                 performance and reliability targets
     Specification & date)                                                            as specified in RFQ.
    Tooling       Max        Yes          $0.00. Cover fully by amount in ZW
                  SOP                     ABS Commercial Commitment.
                  Price
    Tooling       After      Yes          100% lump sum                            Provided OK condition PSW
    Payment       PSW
      rms
    Trial part Price         Yes          SOP Production Price                    Max 2 times production price.
                                                                                  Production price; S lot trial +later .

    Nissan Terms &           Yes       Basic Purchasing Agreement,
    Conditions                         and RFQ Conditions
    5 Year Cost              No        '03FY       '04FY 'OSFY '06FY '07FY        Supplier's voluntary proposal.
                                       -0%       . -1%   -1%   -1%   -1%
    Reduction                                                                     Official targ.et for '03 and       -




                                                                                  after to be set later.

    3) Supplier Commercial Summary Comments




                             Signature:                       Print Name:                         Date
    Commercial
    Director

/




                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 25 of 62 PageID #: 389
       Commodity Details

       I   Name                    Continental Teves Corporation     Vendor Code         B220

         Commodity                 Actuation VDC (Master Cylinder Part Numbers           46010,
       / Description                             (Booster)        (1st 5 digits)         47210,


       4) Project Support Information-

        Item             Agreed                 Details                      Explanation Comments
                         (YIN)
       Tooling Capacity Yes                                                  As per RFQ requirements
       Volume
       (5 days/2 shifts)
       Manufacturing     Yes                   Continental Teves North
       Location                                America. Asheville, NC.
       (Country/Town)
       3 Year Warranty Yes                     To current condition
                                               between supplier and Nissan
       Logistics     (FcA, CIF,   Yes          FCA (Ex-works, price
       Delivery Frequency)
                                               includes packaging)
       Packaging Style            Yes          To Nissan guidelines        Dunnage detail to be agreed via
                                                                           normal process I timing
      Project       Tel
      Leader
      .:::ontact
      Details
                    Fax
                    E-mail

     5) Supplier Project Summary Comments(ie:Local Contents Requirement)




I    Project
      fanager
                                  Signature:                   Print Name:                        Date


--




                    Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 26 of 62 PageID #: 390
 Commodity Details

   Name                Continental Teves Corporation       Vendor Code        B220

   Commodity           Actuation VDC (Master Cylinder Part Numbers            46010,
 / Description                      (Booster)         (1st 5 digits)          47210,


 Terms and Conditions

 Nissan is unable to accept the terms and conditions within Teves's quotations for ZW and WZW
 actuation business. In order-to have nomineltion confirmed Teves must accept that these terms are
 not accepted by Nissan.

 Nissan wishes to reach agreement with Teves on a set of terms and conditions acceptable to both
 parties as soon as possible. Until agreement on the terms and conditions is reached the tenrts that
 shall apply to this business, shall be the general terms and conditions agreed between Teves and
 NNA for ongoing business.

 Teves's acceptance ofthis nomination in writing or by action shall confirm agreement to the
 above.


10 Digit Part Number Detail (Please list below all 10 digit part numbers covered by pages 1 and 2)

j Part Number    Description         Part Number   Description       Part Number   Description




           Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 27 of 62 PageID #: 391
                                                                                                                     Page lof3
                     '' UL Vehicle Programme --Comm~rciai Commjunent Docum~nt

       1) Commodity Details

         Name                   Continental Tev(:s Cmporation        Vendor Code              B220

        Commodity.             ,.A.BS                                Part Numbers             47660
        Oescnption                                                   (1st 5 digits)

      2) Commercial Summary

        Pricing               Agreed         Value                                    Explanation CommentS
                              (YIN)          (by contract curreng1·
       MaxiDiUIIl SOP Pi.oce ·yes            $ 120.18 /Vehicle                    ·Delivered to Ni.Ssan. factory.
       Price Commitment                                                            Whe.n the design changes, it
       inFY2002                                                                    adjuSts separately,
       Late.sr Fiece Price Yes              As above                               As above
       in. 19-Jul.~OO
       Qualiry Index
       Frice Basis              Yes         RFQ ~}lccificacioa                    To meer Nissan quality,
       (S."Rf'Q ~                                                                 perfonuan.cc and roll~bility
       Sp«:i:®lhn&-dnte.1
                                                                                  targets as specifi:ed-tn-'R:Fc:l.
       Tooling      Max
                    SOP
                                Yes         To IX'ntain in piece price.
                    Piic;:e
      Tooling       100%        Yes
      PaymcttE      ·PSW
      Terms                                                                                    -
      Trialpart Price          Yes         SO:P Prod~ction .Price                 Regarding .'Prototype samples
                                                                                  ¥/f; mu.st negociar.e later,

      Nissan Terms &           Yc:S        :Basic Pl.lrchasing Agreement,
      Conditions                           .and .RFQ Cnnditions                                                                  I




      5 Year Cost              No          '03FY '04FY 'D5FY '06F'!' '07FY       ~uppl_icr's           ;,'ollmtary pi:op()S~
      RMucrion                             -0%                                   O(ficial targer for '03 und
                                                                                 aftm to be set la[L;.r.

    3) S~pli~r C!lmmcrcial SJJmmax:j CQwm~:cis                                                     I

'

    .Althollgh a basic price llgt!!es, in case of design change or different conditio:n from RFQ or our
    quotation, we '\llould l~c to discuss about price with Nissan scp.aratdy.
    We would lil::c to dis<;u.ss a cost reduction plan. with Nissan separately.
                                                                                      I




                              Signature:      •               Print Name:                               ~ate
    cOmmercial
                                             -~                     -                     /

              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 28 of 62 PageID #: 392
                                                                                          ··--·-·······
                                                                                                                        Page. 2of 3
                         ·~ur...   Vehicle Programme- Commercial Commitment D_ocumkll!

        Commodity Details

           Name.                    ContinentafTe'l?_es Corporation           Y~ndorCode               B220

         Commodiry                 ABS                                       Part .Nurnbc::rs          47660
        'Descriprion                                                         (1st 5 digits)
                                                                                                                                '
       4) Project Support !nfoonatjOn

        rtem                       Agreed         Details                                  Explanation Comments
                                   C(!N).
        Tooling Capacity Yes                                                               ~ per   RFQ requirem!':nts
        Volume
        (5 da:ys/2 s hl..fu;)
       M:anu facturio.g            Yes           UNISJAJECS CORPO_
       !..Dcarion                                1apan I A.tsugi-shl
       (Country/Town)
       3 Year Wattanty             Yes           To current cOndition
..
                                                 betw-een Nissan a:o.d--.supplic:r: ·
       l.Dgistics (FCA. cuz. Yes                . Delivered to Nissan plant
       Ddfucry .F(cqllcncy)                       (Price incli.ides pa.clLlP'in~)
       Packaging Style             YeS           To Nissan guideline

      Project        Tcl                        046-225-8084                                              .
      Leader                       .
      Contact
      Details
                     Fax                        0~-225-1132
                    '&rnnil                     sunao. hano.@>.J.!J'lisi:a ie~s rr   -j,

                                                        '              .
     5) Suoplier Project Summary Comrncnts(ie:I.ocal Conrents Requirement)

      Although the development and rbe mass production of this project are perfonned in Japan like the·
      correspondence projects which UNISfAJECS has performed to Nissan cpnventianally, Cont(nel';ltal
      Teves Corporation I Continental Teves, me. (Continental Teves North America) t.akes respoosibil.i.ty
      r.o Ni.ssan i.a .first principle as Tier l supplier.




                                                                     Prfnt.N~vi                               Daro
     Project
     Mao er
                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 29 of 62 PageID #: 393
                                                                                                                          Page;lof3
                             "IlL Vehide Programm~- C.ommerdaJ Cornmitmen.t Document

            1) Commodity Details

              Name                     Cominenral'teves Co.rporatiou              Vendor Code             B220

             Commodity                 wss                                        Part Numbers            47900/47901
             Description                                                          (lst 5 digi[s)          47910/47911

           2) Commercial Summary

             Pricing                    Agreed      Value                                           Explanation Comments
                                        (YIN)       (l;ly_ contract c1.1rrency)
             .Ma.x.imumSOP:Piecc·       Yes         $'22.95 /vehicle                                Delivered to Nissan factory.
             :rri~;.e   Commilmcnt                                                                  When the design changes, it
             inFY2002                                                                               adju.stc; separately.
            Latest Piece Price Y cs                 As above                                        As above.
            in 19-Jul.-00
            Qu.ati ty Index
            Price Basis                Xes          RFQ specifica.tion                             To me.e~ Nissan quality,
------'--I--F:(E_'--'g.s-:R,-F'O--'i:',o---,cs~IE"-.-:-::-;.---+------l-:With3__grommctsJI.nrlno_br.d.i:keL__
            spr;t;:~fl~·lion &. cbrc)
                                                                                                              -performance__and-rcl..iability---J----~­
                                                                                                   targets as specified in RFQ.
                            Max        Yes         To contain in piece price.
                            SO.P
                            l'Llcc
            Tooling         100%       Yes
           P~yment
                            }lSW
           · Tem.s
           Trial part Price           Yes          SO:P :Production Price                          Regar:diug Protorype samples
                                                                                                   we must ncgoci.atc later.

       1
           Nissan Terms &             Yes          Basic Purchasing Agreement,
           Conditions                              and RfQ Conditions
           5 Year Cost                No            'OJFY 'G4FY '05FY '06FY '07FY Supplier's vol11ntary proposal
           Reduction                               ..Q%                            Oillcin1 largc:t Cnr '03 Hnd
                                                                                  .<J,fl..e.r to he .set J:~rcr.

      3) Snpplikf Comm~;rciaJ Summary Comments

       Alrhough a basic price agrees, in case of design c:ha:nge or different condition from RFQ or our ·
       quotation, we would like ro discuss about price with Nissm separately.
       We would like to discuss a cosr rcducti~n plan with Nissan separately.


                                     Signature.:       • .              Pdnr Name:

                                           vult~
      Commercial
      Director
                                                                                                                     /
                                                                         I
                                                                                                                              (
                                      .1 '

                        Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 30 of 62 PageID #: 394
                      "'U~       Vehicle Programme- Commercial Commitm~ur Document

   £ommodir:y Oetails

      Name                        Continental Te..;es Corporation             Vendor Code          B220

     Couunodity                  wss                                          Part Numbers         41900/47901
    Description                                                               (1st 5 digits)       479l0/4791l
                                             "
  4) ProjccrSupport fnformaciQn

   ItCIIl                        Agreed             Derails                            Explanation Co.n:u:uents
                                 IT/NJ
   Tooling Oap~ity Yes                                                                 AS per RFQ rt:-quircmcnt~
  Volume
  ~ days/2 shifts)
  Manufacturing    Yes                             N1RC Electronics Co)Jd.
  I.Dcarion.                                       Chine I Lianyungang,
  (O:iungy/Townj                                                   Jiangsu
  3 Year War:ranry               Yes               To o.urent condition
                                                   beNeen-N-issan.---and-Supplier.
  Logistics (PCA, CIF, .Yes                        Oeliver<.::d to Nissan plant ·
  DcliVCI')' F(H(jUOtcy)                         · (Price incl1.1dcs pacl::aP'ine:)                                        i


  Packaging Style                Yes               To Nissan guideliru:-
                                                                                .
 Project          Tel                             046-222-5702                                                     1


                                  '
 leader
 O;mtact                                 -
 Der.a..ils
                 Fax                              o46- 2-22~571 0
                 E-mail                           KeiF.mvodala)svd.odn..rH·~.. in


5),Supplir.a: Proj~,[ Suznmaa Comrnt:nrs(i~;LQcal C!.:!nr6m:s                   R~uircm~;;;nt,)                        '


 The development and the mass production of th{$ project are performed like     correspondence    me
 projects wbich            ere
                      has performed to Nissan conve:ntionalJ.y.
 Continental Tove.s Inc. (Continental Teves North America) performs delivery of seo~ors to Nissan..




                                                                      Print Name:                         Date
Project
Mana ·r
              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 31 of 62 PageID #: 395
                                                                                                                                       Page 1of3
                        ~·   UL Vehicle Pragrarnme- Commercial Cornmitmenr Document

   1) commodity Details

      Name                       Continental 'fevtS Corpo.C"ation              Vend   or Code             B220

   . Comro~dity                 VDC                                            PartNumbe~                 47660
     Description                                                               (1st 5 digitS)             47930


  2) Commtrdal Sn mmazy

    Pricing                         Agreed            Value                                      Exphnai.io"u Comments
                                    (YJN)             (by conrracr currency)
    Maximum SOP Pie.c:c             Yes               $ 329.78 /vc:hicle                         Delivered to Nissan factory.
    Price 9JmmiDllc:nt                                                                           When the design changeS, jt
   in FY2002.                                                                                    adjusts .separately.
   Latest Piece Pric~ Yes                            As above                                    As above
   in 19~Jul.-OO
   Quality Index
   Price Ba.sis                  Yes                 RFQ specification                          To meet Nissan qu~l,ity,
   (E..f, RFQ ll'll!ij;p.                                                                       performance and reliability
   S~aau:.r--
                                                                                                r:argers as s_Q_ecifieam-ro<U.
  Tooling             Max        Yes                 To contai.o in piece price.
                      BOP
                      !'ric~
  Tooling             100~       Yes
  P;l.ynu::nt          PSW
  Terms
  Trial part l>rice              Yes             SOP Production Price                           Reg--diding P.rorotypc samples
                                                                                                we must negociate later.

  Nissan Terms &                Yes              Basic Purchasing Agreement,
  Conditions                                     and RFQ Conditions
 S Year Cost                    No               1
                                                 03FY       '04FY   'OSEY '06FY '07FY Supplier's ~olunlilly proposal
 Reduction                                       -0%                                  O[ficiul t!lrget for '03 untl
                                                                                            uf-rcr to b.: 5c.l Iuter.

3) Supplier CQWID~~lal Sllmmac: u:mHnt<nts                           .
Although a basic prico agree-s, in case of design change or different condition from RFQ or our
quotation, we would llk:e to di.S_cuss about price with Nissan separately.
Wc lN'ould like to discus~ a cost reduction _plan viiih Nissan separately.
                                                                                                      I



                               Sigita~re:    ·          •                Prim Name:                              Dare
Comm.~rcial
Director ·
                                .     >(y{f~                              'yj{~                                Oc( ~/_).~/
                                                                         ./
                                 I

             Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 32 of 62 PageID #: 396
                                                                          ···--                              -·-•••• • ,J,,   •   ..
                                                                                                                                          -        .
                                            ..                                                                           Page 2of3
                                "IlL YehiQle Programme- Commercial Commitment Document
                                       .                             .
             Commodity Details

               Name                   ContineuW Teve.s Corporation                 V~dorCodc::          B220

              Corn.otodity            VDC                                          Part Numbers         47660
              bc:Scription                                                     (lst 5 digits)          47930


            4) Project Support Information
                                                 '
            Ire.rn                    Agreed           Details                              Explanation Comments
                                      (YIN)
            Tooling Capacity Yes                                                            As ptr RFQ rcquirem.en.lo;
            Vohun.e·
            (.5 days/2 shifts)                                                                                           -
            Manufacturing             Yes             UNJSIA JECS CORPO:
            Lo~tion                                   I apan I Atsugi-shi           '                                                            ·.
            (Cou.ntrYfl'own)                                                                                                         -
            3 "Y_ear Warranty Yes                     To current condition
                                                      between N.is..~an and StJpplier
           Logistics (FCA. CJF, Yes                   Delivered to Nissan plant
           PcUY'CI}' E'"rc:qucncy)                    (P#te mcludcs packaging)
           Packaging Style           Yes             To Nissan g1lideline

           Project         Tel                       046~225-8100
           Leader
           Coutact                                                                                                                       '
           Details
                           Fax                       046-115-1132
                           E-mail                    !6ru. takah<1.<lh i@unisiaiccs.D
         .5) Supplic: :erojecr Summart Coww~nts(ie:Local Conrems                    B~q·uirt:in~<nt)

          Although tb.c development and the mass production of this project arc performed in Japan like the
          correspondence projects which UN1STA JECS lws perfon:ned to Nissan conventionally, Co:ntineutal
          Teves Ccrporation I Continental Ttvt.s, l!;lc. (Couti.oe.n~al. Teves No.rth America) take.<:: responsibility
          to NLssan in ltrst principle as Tier 1 supplier.
                                                                                                                                                      '




                                                                                                                                                      !




                                                        '
(

'   --

                                     B@a~r~i                             Flint NdiJlG;                         Dllto
         Project
         Manager                          Y x:r~                            tkrd                            Oe/J.fr.;._vo r
                                      (                                        '
                     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 33 of 62 PageID #: 397
                                                                                                                              --             -        i
     'Projects;                        zw,wzw

      Name of Part or Family ($&~,:gor:;ATA:g);                         ABS and VDC Actuation, (Master Cylinder, Booster)
      Reference No. ($'11);                                             46010,47210                                         '
      Description of Product (7/r"J'fi~f<JO);{;f1tft);                  No

     Variant/Context of the selection (§Ei.i?'G~;iEO)~ill:)
     * Selection for development or production;                         Production
      (/m~;(-i:J-or:iiJ"t;(-i:J-)
     *Study of Bundling (/\';,~'rJ;,?·~~;j";f:f1tft);                   0ves        0      No
     *Type of Bundling (ii';,PJ;,?'0)9-f7')                             0 Parts Commonization $&/.it:I'!HI:;
                                                                        0' Others   (Business bundling, etc.)
                                                                             {-O)ji!l(t' :_,';t-}.1\';,~ 'rJ;,?'~)
     * Same as Sourcing Plan;                                           0 Yes            0      No
      (tl~~Pi~i.J{y-:;;,?f7;,tliiJ~)
     *With or without RFQ?(~ffi~J~~;j"O);f:f1tft);                     With
     * Second source(mV-i:J-;{:f1tft);                                 No

     Potential suppliers(~~tm;l-i:J-);                                 Bosch I Continental Teves I TRW
     •Non-potential   supplier(3Bi.i/J£tl::f;:J:~iR;!'L.Qi.J{~@] O);(;t~ti::!:L.fJL \;(-i:J-, ~IE);
                                                                                                      •
                                                                       None

     Recommended Supplier(~ii:?t*};                                    Continental Teves




 Consistency with strategy(Iaff:~ii:/JitcO)~il-11); Yes
 Reason for selection/ Background of Bundling(~YEO)Jli!IE//\ ;,~ 1);,? 0)~-Jll:};
 Reason for selection (~YEO)~ !E)

 Continental Teves were the most competitive proposal.

 Continental Teves achieved the budget.




                                             Name                     Comments/minutes(J;(;,~, ~i$U~l                    Date
Functional unit opinion            Design Mgr(ID!:~t~:ft)
($&/.~M'GO)J;(;,~)                 KC2 Kobayashi

Project opinion                    PPM(.f!Pifiljl'.f§)
(ljl'.fl~i.J'GO)J;(;,~)            H41 Ueda


SAM(Mli~WlH~::g)                 IRNPO Nabetani                   I

Comments or concerns from Overseas operation (m!.F.H&rJO)!/ii~$JJi)
                                                                                                                     1

Sa                                                                                                                          001020illttrrllii:




        Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 34 of 62 PageID #: 398
                                                                    ZW I WZW VDC Actuation
                                                                ZW ABS Pieces I Year 90,000                          Pieces I 5 Years 450,000
                                                               WZW VDC Pieces I Year 60 000                          'Pieces I 5 Years 300000
         Price Comparison




      I                Suppliers                    (J)d-J.)
                                                                           I
                                                                           ZW ABS Actuation
                                                    Budget(~f.l! Continental
                                                                                   Teves
                                                                                                  I      Bosch
                                                                                                                     I      TRW
                                                                                                                                       Budget(~f.l!
                                                                                                                                       (])3-J.)
                                                                                                                                                               I
                                                                                                                                                               ZW & WZW VDC Actuation
                                                                                                                                                                Continental/
                                                                                                                                                                  Teves
                                                                                                                                                                                      Bosch
                                                                                                                                                                                                   I      TRW
                                                                                                      Clarksville,                                                                 Clarksville,
                                                                               Asheville, North       Tennessee,     . Santa Rosa,                             Asheville, North    Tennessee,          Santa Rosa,
   A ManufacturinQ location(I~i'Ji{EJt!J)                                       Carolina, USA            USA             Mexico                                 Carolina, USA         USA                Mexico
   B Price with contract currency                          US$                         US$                   US$              US$             US$                     us$              US$                US$
         (lt7"71-\'-tO)~~iift:ll:"-'-J.J

   C Piece Price Budget                                $61.19                    $61.18                $73.15         . $71.44            $135.30                  ~135.00         $225.31             $175.70
         (fl!l,f,JtBudget, PJTii!:ll:<:~cA)
   D BudgetJlilm:(Ex-works or CIF':!'~c.A.)                CIF                         CIF                    CIF              CIF             CIF                       CIF              CIF                 CIF

                                                                               0%1-1%1-1% 0%1-1%1-1% 0%1-1%/-1%                                                0%1-1% I -1% D% I -1% I -1% 0%1-1%1-1%
   E Productivity                                          NIA                  1-1%1-1%   I -1% I -1% 1-1%1-1%                               NIA               I -1% I -1%  1-1%1-1%       1-1%1-1%


     I(Ii:J:LJ~O)f!'Ji'Jjjii!fJ¥)
  F Cost of terms of p~ent                                NIA                          0                       0               0         •NIA                             0               0                   0

      :>i:tbni!I:::J:~JJ.~, ~f!J~

  G Logistics Costs(CIFI;l;fl!l,f,jtO)fll~.                                    Included Above       Included Above   Included Above                            Included Abov!'    Included Above   Included Above
                                                  NNA estimate based             $1.95                 $1.15             $2.93         NNA estimate based           $1.97            $1.15              $2.93
     Ex-Worksl;l;Milk-Run'!"l5Jiitl\'~;f,:)       on data from suppliers                                                              on data from suppliers

  H Total Cost                                        $61.19                     $61.18               $73.15             $71.44         $135.30                 ~135.00            $225.31             $175.70
                                                                                                                                                                     ~
     (C+F+G)

 I Annual revenues(.fFr.,M.A.mi)                     $5.507                     $5.506                $6.584             $6.430          $8.118                    $8.100         $13.519          $10.542

    I(HXAnnual volume)                                  Million                /'~MUiion                Million           Million           Million                 Million          Million            Million
                                                                           I
 J V/T(J9:~mi)                                       $1.793                '$1.370                    $0.635             $0.000          $0.000                    $0.000          $0.000              $0.000
                                                       Million                    Million               Million           Million          Million                  Million          Million            Million

 K Pre-production costs(~t'FJt!!l)                      N/A                            0                     0             0                N/A                          0                0               0


L Grand Total                                       $7.300                      $6.876               $7.219           $6.430            $8.118                     $8.100         $13.519          $10.542
                                                      Million                    Million               Million           Million           Million                  Million         Million             Million
     I+J+Kl

M Net Present Value           (5Year)              $20.700                     ~19.947              $22.847          $21.693           $27.870                 ~27.329            $45.611          $35.568
                                                      Million                    Million               Million           Million          Million                  Million          Million             Million
   !Piece PricetV/T<:ift~)
  Risk Factors
N CAF                                                                                                      -
0 CAF In Eur I Veh, B*N
P Total Eur I Veh. H+O
                                                                                           c=J  ;Most competitive
                                                                                  Under lined ; Meet budget
   Supplier evalualion(J-JJ-~fi:)


  Quality                                                                          3                      3                3                                          3               3                   3

  Cost                                                                             4                      3                3                                          4               3                   3

  Development                                                                      4                      4                3                                         4                4                   3

  Delivery                                                                         4                     4                 3                                         4                4                   3

  Management                                                                       3                     3                3                                          3                3                   3
 Risk Factors
  (J-b-ZI'JX?oliUl!)                          I




                        Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 35 of 62 PageID #: 399
      Sourcing Cost Levels

      ~":iii!),;:~;;~~~;;:-, costs are per vehicle
      k~?k;'S\tl:i;";li£1 proposed supplier
                             No quote
                                                                                                     '
       Tooling in millions

                              Budget                Continental Teves      Bosch                  TRW
· Actuation                   Per Vehicle  Tool     Per Vehicle    Tool    Per Vehicle    Tool     Per Vehicle   Tool
       I ASC      I    ZW ABS    $61.190 $1,793,200     $61.180 $1,370,000    $73.150    $_635,000    $71.440           $0
       I ASC      I   WZW VDC   $135.300     $0.000   $135.000          $0 $225.313             $0 $175.700             $0




                                                                                                      '




                                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 36 of 62 PageID #: 400
                    Opportunity

                    All      costs are per vehicle
                    ~!~~i~proposed supplier
                            No quote
                     Tooling in millions                                                                         '
                                          Budget                   Continental Teves        Bosch                    TRW
                Actu ation                Per Vehicle    Tool      Per Vehicle     Tool      Per Vehicle     Tool    Per Vehicle   Tool
                     I ASCI ZWABS            $61.190    $1,793,200     $60.450   $1,370,000       $72.420   $635,000     $70.710    $0.000
                     I ASC l WZW VDC        $135.300        $0.000   $110.750        $0.000     $201.063      $0.000   $151.450     $0.000




                                                                                                                   '




                                       Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 37 of 62 PageID #: 401
------'----='
     Project:                       XX, UL, TF, TT, TQ, JA_ ZW, wZW, R50, QW, wQW


     Name of .Part or Family($~ :g or:.-.A-T ~:g) VDC         (Attached ECU, Yaw-rate sensor, Steering Angle sensor,
                                                               Wheel speed sensor, G sensor for 4WD)
                                                    ASS       (HU+ECU, Wheel speed sensor, G sensor for 4WD)
    Reference No.($fi):            ,
    Description of Product( .A'r'Jf~{tO):f:fAAO :

    Variant/ context of the selection(~5.±Jt:~)E: {]) 1.f~)
    ·Selection for development or production £.§~)-;1]-( For Production)
     (t#}~;l-;1]-or£lf;l-;l]-) .
    ·Study of Bundling(/\"/f-' 1)/?"~~;J:f:f~)       'Ei Yes        O No
    ·Type of Bundling(/\"/PJ/?" (])'J17.)            {;/ Parts commonization $£*ffl1t
                                                     Sf Others (Business bundling, etc.)
                                                           :.C{])ffi!.(t":--";f'..At\":;~··;:;.;·~)
                                                     (Joint sourcing with Renault)
    ·Same as Sourcing Plan                          ~ Yes          0 No
     <m~p;J~tJ''J-:--:;.;·7·=j'.J.t!iil~)
   ·With or without RFQ?(JiflL)~~;j"0)1'f~ 1'fLJ(Yes)
   •Second source(~2;l-;1]-:f:f~)          1mL.(No)

   Potential suppliers(~j:tffl,;l-;1}-) :          BOSCH,          CONTINENTAL TEVES                                   (


   Non-potential supplier(~5i1.1~t:::fi~*;h..Qil\~@]O)X:.f'*cfiLf.J:(, \j.-7J-, :@@):                                                     - -----
                                                Jd:L.    None

   Recommended Supplier( ~;±:Jt;~):                TEVES


  Consistency with strategy(.!eff?~l!JJ£tC:(])~iSt!::):
  BOSCH, TEVES~2.::k~5i:$t:C:L. "Cfiz.f!f-:5ft0o :t§;itt~L.o
  In current strategy, Bosch & Teves are main suppliers. No change from it.
  Reason for selection/Background of Bundling(~)E(])JmW//\"/~·,;:;?"0)1.f~):

  1.J\"/V'J/'/"0)1.f~(Background             of Bundling)
  · gj~l:jl:fif;:J:*ffl1t~ t-3J:TJ, £0);#;C;&)O)J.!!J~iJ'i;VDC, ABS~-tz"·vi--"C::i:]j[, \:/t:JL-L., ~$:;1J;ti)0{Jffi~~~~T0o
     By bundling all models and sourcing ABS and VDC as a set from commomization and volume aspect,
    we realize competitive price.                                                 '
                              t-.
  • ~,~rm--c:-t, t...-47'7 l:jl:jjljj:i@:.g-M}~, ~tJ,i;liiJ-;>£-1.J-"'O)-lz·vl--~5itJ'H;#;L.L 'o
    From technical aspect, same supplier and set sourcing is preferable considering layout
    and car apprecation, .
 2.~)E(])Jm£E (Reason for selection)
 •T/{.A{]){Jffi~tJ\Jf-•y:,::J..[:::~0f::&'), 7"-"'.Af:::-tiS~J.i:T oQo
  TEVES price is better than BOSCH, then we source all to TEVES.
  ~;;f~iHt-Jf:::[;:J:if-•y:, ::t{]) ESPBiJ\fllli~Mt$ tJ fJ\;ti)0tJ<, 03if;/8 ,Ej ;J:;--c:rl3,{:::-g-pt~L 'o
   Although BOSCH ESP8 is the most competitve in future, not available until August .2003.
 • t.Hiiri¥JUR.iiJ'i;orJ. -c-t, i"-"'.AtJ'MI~~-¥.L:f:ff!Jc-T".A"'(})~5itJ'H;#;L.L 'o
   From technical aspect, TEVES is better, in terms of development efficiency.


                                       Name             IComments/minutes(J.:l/}, ~~~~)                                              .llil_te
 Functional unit opinion         Design Mgr( ~~t~:ft)                                                                            L"J.&."'\
 ($£fdlfJ\i;O)J.:l/~)            KC2 i.&D -;k;                                                                                  l'OQ 1Z.2~
                                Sakaguchi Kazuo                                                                                  \...o_/
Project opinion                  PPM( Jm~!l!t.ED ±t§                                                                                            /1}_
(l:jl:flfdlfJ\i; O)J.:l/1-)     H41 5£# ~~~
                                     Kasai Yoshitaka                                                                             ~'--~ r./
                                                                                                                                                        ""
                                                                                                                                                l '00.1 .25)
                                H41 f.lf# mt~ I                                                                                 ('00.12251
                                    Arai Yasushi                                                                                \.. .±!=: ::41-..
                                H41 ~EB ~ I .                                                                                      ~nr'
                                    Masuda Satoshr                                                                                    ('00.12.25
                                H41 ~:ji $            I
                                                                                   '
                                                                                                                                       ~.            ~
                                    Okumura Manabu                                                                                ~                    'OU1Z25
                                H41 fii: I:< .:;t; Ii[~
                                Sasaki NaohikoT                                                                                 I '01112.25 I        ~
                                                                                                                                ~
                                                                                                                           IL
   SAM(WiJ~~*:i5)      IH42 .::k1'r ~;~I
                                                                                                                                .A..

                        Ootake Tatsuji                                                                                      '00.12.25J
Comments or concerns from Overseas operation (~Ji~H&IJO)~~~Jj[)                                                             '-E/
                                                                                                                                                        --·
              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 38 of 62 PageID
                                                                              ---  #: 402
                  Part Name : VDC (TT)
                Volume:                                                                                        5      I years
                                                                           9,000 /year 4WD

                T ei-m of contract(~;%gWJ r~~,)      :
               PRICE COMPARISON
                                                                                       4WD
                                                            Budget( ;t:J:!l:O)
              I                  Suppliers                  d-J.)                I     TEVES       I    BOSCH

        A      Manufacturing location( I:ijl;PJTi±Jt!!)             NA                  JPN                 JPN
        B      Price with contract currency                         NA                  YEN                 YEN
               C-lfi71t-cOJ~.%1im:R"·-;.)
        c      Piece Price Budget                                ¥48,940              ¥48.818          ¥53,358
               ('€!fl~JiBudget, PJT:imlt""0ti3A)
        D     Budgetlltrm( EX-Works or        CIF:a:JlcA)          CIF                  CIF                 CIF
        E     Productivity                                       ~                      ¥0                  NA
              ( .!L.t L) ~ 0) fF: fl Jjji f~$)
              Cost of terms of payment                              NA                  NA                  NA
              C:JZ:ti.:t:ni:r::J:.Q:::J.Ar,   ~f!J~)
        G     Logistics costs( CIFI;:l:$~Jf0) P'l~                 NA                  ¥75              ¥197
              EX-Worksf;:l:Milk-run.!fll:SJ~~~;if-)
    H         Total cost                                        ¥48,940              ¥48,818           ¥53,358
              (C+F+G)
    I         Annual revenues(ff:~,~A~)                      ¥440,460,000         ¥439,359,312      ¥480,218,455
              (HXAnnual volume)
   J          V/T(f9:~~)                                           ¥0                  ¥0                 ¥0
                                                                                                         ..
   K         Pre-production costs(~t)::ftjfj)                      NA                  NA                NA


  L          Grand total                                          NA              ¥439,~59,312      ¥480,21.8,455
             (I+J+K)
 M          Net Present Value                               ¥1,512,134,844       ¥1 ,508,356,091   ¥1,648,628,837
            (Pice PricecV/T""0tHn
            R1sk Factors
JN          CAF
            CAF in Eur I Veh. (B*N)
,....       Total, Eur I Veh. (H+O)

                                                                                                                    Most· competitive
                                                                                                   Under lined      Meet budget
            Supplier evaluation ( }-il-~{iffi)

            Quality                                                                   A                 A
            Cost                                                                      A                 8
            Development                                                               A                 A'
            Delivery                                                                  A                 A
            Management                                                                A                 A

            Risk Factors
            U-:fJ-.51JJIJ.h.?·~~)
                                                                                                                                        ,.
                                                                                                                                             001101 i&UJ:i




                   Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 39 of 62 PageID #: 403
                   Part Name : ASS (TT)
                Volume:                                                                                5      I years
                                                                       15,400 /year 4WD

                Term of contract(~ifig;!IJJfa,):

                PRICE COMPARISON
                                                                                 4WD

               I                 Suppliers
                                                         Budget( ;t:j:$0)
                                                         dj.)               I    TEVES     I     BOSCH

         A     Manufacturing location (I~ PJT.f:Efih)           NA                JPN.            JPN
         B     Price with contract currency                     NA                YEN             YEN
               ( -!Jf71-f-~O)~ij\9im:a:"·-;.)
         c     Piece Price Budget                            ¥17,927            ¥15 414         ¥17,076
               (mJ ~:!:Budget,       PJT:im:a:-c."~cA)
         0     BudgetiltrtHEX-Works or Cl~~c.A.)                CIF                  CIF             CIF
         E     Productivity                                                          NA              NA
               ( :fL..t L) ~ 0) ~·ft JJii {ff$)
               Cost of terms of payment                         NA                   NA              NA
               c:JZ:i=k::tJi!t=~{>JJ.r.    ~f!J~)
     G         Logistics   costs(CIF(;tNfj~jfO)Jtj~             NA                ¥75             ¥63
              EX-Worksl;tMilk-run.If!.i$Jfi!~~m)
     H        Total cost                                     ¥17,927            ¥15,414         ¥17,076
              (C+F+G)
                                                                                           ..
     I        Annual revenues(~~,~A~)                     ¥276,075,800      ¥237,375,600   ¥262,976,522
              (HXAnnual volume)
     J        V/T(j9:~~)                                       ¥0                 ¥0              ¥0

     K        Pre-production costs(ti:11=Jfffl)                NA                 NA              NA

     L        Grand total                                      NA           ¥237,375,600   . ¥262,976,522
              (I+J+K)
     M       Net Present Value                           ¥947,790,575       ¥814,929,655   ¥902,819,692
             (Pice Price~V/T-c."H~)
                                     ..
             R1sk Factors
    JN       CAF.
             CAF in Eur I Veh. (B*N)
             Total, Eur I Veh. (H+O)

                                                                                                            Most competitive
                                                                                           Under lined      Meet budget
             Supplier evaluation(;'-i!-~fiffi)

             Quality                                                             A               A
             Cost                                                                A               B
             Development                                                         A               A'
             Delivery                                                            A               A
             Management                                                          A               A

         · Risk Factors
           ( ;-iJ-Jllji}J. 'J. ~Jm)


                                                                                                                               001101i;!(liTI:i




(




                     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 40 of 62 PageID #: 404
                  Part Name: ASS (TQ)
                 Volume:                                                       43,200 /year 2WD                5       I years
                                                                               12,000 /year 4WD


                 Term of contract(~~Wjf,m:


                 PRICE COMPARISON



                I                Suppliers
                                                               Budget( ::t;:;W:OJ
                                                               ~)                   J
                                                                                         2WD.

                                                                                         TEVES      I    BOSCH
                                                                                                                       Budget(::t;:;W:OJ
                                                                                                                       ~)
                                                                                                                                           J     4WD

                                                                                                                                                TEVES      I    BOSCH


         A      Manufacturing_ location (.I~ i'.lfi±fili)              NA                 JPN             JPN                 NA                 JPN             JPN
         B.      Price with contract currency                          NA                 YEN             YEN                 NA                 YEN             YEN
               . UJf71-f-cOJ~*{.J.if!~"· -;.)
         c·     Piece Price Budget                                  ¥13,706             ¥13,514         ¥14.476 .           ¥16,258            ¥15,059         ¥17,076
                ($~.Budget, PJTim~1:fi2}..)
      0         Budgefilif#HEX-Works or CIF~ilcA.)                     CIF ·              CIF             CIF                 CIF                CIF             CIF
      E         Productivity                                                                 NA              NA                                  NA              NA.
                ( .lz:J: LJ~OJ1:f:~ElH~.$)
..              Cost of terms of payment                               NA                  NA             NA                  NA                 NA              NA
                cxt.&/J;~r::J:~J.Ar, ~fiJ~)
     G          Logistics costs( CIF[;:l::g=jl~j!tO) r:;f;J~           NA                 ¥75             ¥54                 NA                ¥75              ¥63
               EX-WorksfiMilk-runif!:I$JM=2::~:if-)
     H         Total cost                                           ¥13,706             ¥13,514         ¥14.476           ¥16,258              ¥15,059         ¥17,076
               (C+F+G)
     I         Annual revenues(1:f:~,~)l~)                      ¥592,099,200         ¥583,804,800    ¥625,380,373      ¥195,096,000        ¥180.708,0,00    ¥204,916,770
               (HXAnnual volume)
     J         V/T(:j9:~~)                                            ¥0                  ¥0              ¥0                 ¥0                  ¥0              ¥0


     K         Pre-production costs(~f'FJtffl)                        NA                  NA              NA                 NA                  NA              NA


     L         Grand total                                            NA             ¥583,804,800    ¥625,380,373            NA            ¥180,708,000     ¥204,916,770
               (I+J+K)
     M        Net Present Value                                ¥2,032,724,495       ¥2,004,249,148 ¥2,146,98J ,456    ¥669,780,365         ¥620,385,196    ¥703,495,864
              (Pice PricecV/T1:~t~J
              R1sk Factors
 IN           CAF
              CAF in Eur I Veh. (B*N)
              Total, Eur I Veh. (H+O)

                                                                                                                     Most competitive
                                                                                                    Under lined      Meet budget
              Supplier evaluation ( ;(-;/J-~{i!Jj)

              Quality                                                                    A               A
              Cost                                                                       A               B
              Development                                                                A               A'
              Delivery                                                                   A               A
              Management                                                                 A               A

             Risk Factors
             U-b-5WJ A? •&JI!~lV

                                                                                                                                                           001101i&U~




                     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 41 of 62 PageID #: 405
                   Part Name : ASS (JA)
                 Volume:                                                   33,480 /year 2WD                     5      I years



                Term of contract(~*9Wmm :

                PRICE COMPARISON
                                                                                          2WD
                                                                                 -,
               I                  Suppliers
                                                            Budget( ::t:P-FOJ
                                                            (}}.)                         TEVES.     I    BOSCH                         I       l
        A       Manufacturing location( I~filftt±ih)                NA                     JPN             JPN
        B       Price with contract currency                        NA                     YEN             YEN
                c-~Jf71t-C.OJ~*9ilii~"·-.:\)
        c      Piece Price Budget                                ¥12,742                 ¥12.742         ¥13,704
               ( iill~:I:Budget, PJT:@~""f~c.A)
     D         Budgefiliitli!(EX-Works or CIFiHcA)                 ClF                     ClF             CIF
     E         Productivity                                                                NA              NA
               C.li:..t. LJ{&O)~JtiJlHft~)
,    .;"
               Cost of terms of payment                            NA                      NA              NA
               (:Ji:tL;J]~1;;t::J:.QJ.:\~, ~f!J~)
    G          Logis.tics costs( CIF(;:l:fljl~J:O) l;i;J~          NA                     ¥75             ¥51
               EX-WorksliJ:Milk-run3J!l$J{i!~~~)
    H         Total cost                                        ¥12,742                 ¥12,742          ¥13,704
              (C+F+G)
    I         Annual revenues(~~,~)\~)                       ¥426,602,160             ¥426,602,160   ¥458,823,229
              (HXAnnual volume)
 J            VIT(~~~)                                            ¥0                      ¥0               ¥0


 K            Pre-production costs(t\fl:J:ffl)                    NA                      NA               NA


 L           Grand total                                          NA                  ¥426,602,160    ¥458,823,229
             (l+J+K)
M            Net Present Value                              ¥1,464,559,757       ¥1,464,559,757 ¥1 ,575,177.295
             (Pice PriceC.VIT""f~f~)
             R1sk Factors
IN           CAF
             CAF in Eur I Veh. (B*N)
             Total, Eur I Veh. (H+O)

                                                                                                                     Most competitive
                                                                                                     Under lined     Meet budget
            Supplier evaluation( ;-:f.J:_~{i!Jj)

            Quality                                                                       A               A
            Cost                                                                          A               B
            Development                                                                   A               A'
            Delivery                                                                      A               A
                                                                                                                                            c

            Management                                                                    A               A

            Risk Factors
            ( ;-:f.J-J.lljl);\ 'J •~Jm)                                      I
                                                                                                                                                001101 i&iiTJ:i




                     Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 42 of 62 PageID #: 406
                  Part Name : VDC & ABS (XX)
               Volume:                                                      6,000 /year VDC                 5      I years
                                                                           56,()00 I year ASS




               PRICE COMPARISON



              I                 Suppliers
                                                      Budget( ;;t~O)
                                                      dj.)                      I
                                                                                     VDC

                                                                                     TEVES       I    BOSCH
                                                                                                                   Budget(.:;t~G)
                                                                                                                   di-)
                                                                                                                                    I      ASS

                                                                                                                                           TEVES      1       BOSCH

       A      Manufacturing location( I~i'Jfttfi!!)                NA                 JPN              USA               NA                 JPN                 USA
       8      Price with contract currency                         NA                 US$              US$               NA                 US$                 US$
              c·!Jf71"\'-cG)~*gim:~:t"·-i\)
       c      Piece Pric.e Budget                                $486.90            $441.44          $465.08          $154.00             $143.13             $162.60
              ( ffjl~J:Budget, PJT:@.J:t-"0~cA)
       D      Budgetiltrt.lHEX-Works or CIF~~2.A)                  CIF                CIF              CIF              CIF                 CIF                 CIF
       E      Productivity                                                             NA              NA                                   NA                  NA
              ( .!L..t L) f!t0)$Jif* {ft$)
       :      Cost of terms of payment · ·                         NA                  NA              NA,              NA                  NA        •.        NA
              c~:J:J..:ti;!r::J:.Q::Ji\r, :#i~J~)
   G          Logistics costs( CIFI;:t$~J:G) l;l;J~                NA                $0.78            $0.80             NA                $0.68               $0.70
             EX-Worksi;:J:Milk-runlf!:I$J~~~~)
   H         Total cost                                          $487                $441             $465             $154               $·143               $163
             (C+F+G)
   I         Annual revenuesC$F1m!~.Ag)                  $2,921,400               $2,648,621      .$2,790,477       $8,624,000          $8,015,280          $9,105,600
             (HXAnnual volume)
  J          V/T(t~t~g)                                           $0                  $0               $0               $0                 $0                  $0

  K          Pre-:-production costs(t\f'FJi:ffl)                  NA                  NA              NA                NA                 NA                  NA


  L         Grand total                                           NA             $2,648,620:82   $2,790,477.28         NA                $8,015,280          $9,105,600
            (I+J+K)
 M          Net Present Value                          $10,029,403                  ~9,092,930    $9,579,934       $29,606,890      ~27,517,105            $31,260,262
            (Pice PricecV/T-"0~t~)
            R1sk Factors
IN          CAF
            CAF in Eur I Veh. (B*N)
::·'        Total, Eur I Veh. (H+O)

                                                                                                                 Most competitive
                                                                                                 Under lined     Meet budget
           Supplier evaluation ( j-i.J-~fif!i)

           Quality                                                                   A                A
           Cost                                                                      A                8
           Development                                                               A                A'
                                                             '
           Delivery                                                                  A                A
           Management                                                                A                A

           Risk Factors
           ( J-i.J-JJIJ '}i\? • ~JHI)

                                                                                                                                                      001101 i'&iiTMi




                   Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 43 of 62 PageID #: 407
            Part Name : VDC & ASS (UL)
             Volume:                                                     8,000 /year VDC.                   5      I years
                                                                        67,000 I year ASS




            PRICE COMPARISON



           I               Suppliers
                                                      Budget(;t:~O)
                                                      ilj.)                  I
                                                                                    VDC

                                                                                    TEVES       I     BOSCH
                                                                                                                   Budget(;t:~O)
                                                                                                                   ilj.)
                                                                                                                                    I       ASS

                                                                                                                                           TEVES      I     BOSCH
                                                                                                                                                 -
                                                         -
     A      Manufacturing location ( I~PJT.f:E±Jh)              NA                   USA                USA              NA                 USA              USA
     8      Price with contract currency                        NA                   US$                   US$           NA                 US$              U$$
            ciJf71t-cO)~if:~ilii~"·- .:\)
     c     Piece Price Budget                                 $486.90              $455.44            $465.08         $154.00             $151.13          $162.60
           ($~J:Budget, PJTil!i~~~cA)
     D     Budgetiitrl:*(EX-Works or CIFtr~c.A)                 CIF                  CIF                   CIF          CIF                 CIF              CIF
     E     Productivity                                                                NA                  NA                       -       NA                NA
           c.ft...t LJfkO)~JtrnH~.i¥)
     :     Cost of terms of payment                             NA                   NA                    NA           NA                  NA                NA
           c.:rz:J:.&:tn*r:::J:.QJ.:\~, ~f!J~)
 G         Logistics costs( CIF(~Nfl~jlO) r;t:JtJI:             NA                 $0.78              $0.80             NA                 $0.68            $0.70
           EX-Works(;:I:Milk-run.!JLi$Jf@.~~ff,:)
 H         Total cost                                         $487                 $455               $465             $154                $151             $163
           (C+F+G)
 I        Annual revenues( ~r~>1.atA.~)                  $3,895,200              $3,643,494         $3,720,636      $10,318,000         $10,125,710   $10,894,200
          (HXAnnual volum'e)
 J        V/T(i9:~~)                                           $0                   $0.                $0               $0 .                $0               $0

 K        Pre-production costs(t\:fFJ:ffl)                     NA                   NA                 NA               NA                  NA               NA

 L        Grand total                                          NA            $3,643,494'.42     $3,720,636.37           NA              $10,125,710       $10,894,200
          (I+J+K) . -
 M       Net Present Value                             $13,372,537               ~ 1Z,508,411   ~12,773,246        $35,422,529      ~34,762,382       $37;400,671
         (Pice PricecV/T~~t~)
         R1sk Factors
IN       CAF                                                                             :

         CAF in Eur I Veh. (B*N)
         Total, Eur I Veh. (H+O)

                                                                                                                 Most competitive
                                                                                                Under lined      Meet budget
         Supplier evaluation ( ;1-i.J-~{iffi)

         Quality                                                                    A                  A
         Cost                                                                       A                  8
         Development                                                                A                 A'
         Delivery                                                                   A-                A
         Management                                                                A                  A

         Risk Factors
         (;l-f.J-5WJ.:\?·~m!)




                Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 44 of 62 PageID #: 408
                   Part Name : VDC (ZW/WZW)
                Volume:                                                14,600 /year 2WD                     5       I years
                                                                       29,000 /year 4WD




                PRICE COMPARISON



               I                 Suppliers
                                                        Budget( ;t:~O)
                                                        ;}J.)               I
                                                                                   2WD

                                                                                   TEVES        I     BOSCH
                                                                                                                    Budget( ;t:~O)
                                                                                                                    ;}J.)
                                                                                                                                     I      4WD

                                                                                                                                           TEVES       I     BOSCH


         A     Manufacturing location( I~fi'Jfi±±i!!)          NA                   USA                 USA               NA                USA                USA
         B     Price with contract currency                    NA                   US$                 US$               NA                US$                US$
               ctJfHt-cO)~ffi~iffi~"·-">
         c     Piece Price Budget                          . $417.90              $415.50             $434.13          $417.90            $415.49           $434.13
               ( $ JHfBudget,        PJT)ffi~~;§c.A.)
     D         BudgetlitrmCEX-Works or CIF~llc.A.)            CIF                   CIF                 CIF              CIF                CIF                CIF
     E         Productivity                                                         NA                  NA                                   NA                NA
               ( .li:..t ~)~O)!ij:.J3£f* {!\:$)
               Cost of terms of payment                       NA                    NA                  NA               NA                 NA                 NA
               cSZ:t.L.:tnti:::J:.QJ,<.J., ~f!J~)
     G         Logistics costs(CIF/;l:$~jfO)J};J~             NA                  $0.78               $0.80              NA                $0.78             $0.80
               EX-Works/;l:Mi/k-runiJii5.!1t!~~~)
     H        Total cost                                   $417.90               $415.50"            $434.13          $417.90             $415.49           $434.13
                                                                                          ··•
              (C+F+G)
     I        Annual revenues( !if:.rll,.ai.A.mD          $6,101,340            $6,066,300          $6,338,291      $12,119~100      $12,049,117         $12,589,757
              (HXAnnual volume)
     J        V/T(t5\:~~)                                    $0                    $0                  $0                $0                 $0                $0

     K        Pre-production costs(~fl=Jfffl)                NA                    NA                  NA                NA                 NA                NA


     L        Grand total                                    NA                  $6,066,300          $6,338,291        . NA              $12,04g,117       $12,589,757
              (I+J+K)
     M       Net Present Value                          $20,946,394             ~20,826,099     $21,759,868         $41 ,605,852     ~41 ,365,595       $43,221,655
             (Pice PriceC:V/T""C:;§f~)
             R1sk Factors
IN           CAF
             CAF in Eur I Veh. (B*N)
..           Total, Eur I Veh. (H+O)

                                                                                                                  Most competitive
                                                                                                Under lined       Meet budget
             Supplier evaluation( ;i-iJ~~fil!i)

             Quality                                                              A                    A
             Cost                                                                 A                    B
             Development                                                          A                    A'
             Delivery_                                                            A                    A
             Manae:ement                                                          A                    A

             Risk Factors
             CJ-iJ-5WJ,<.? •~~ID

                                                                                                                                                       001101 il!cUJ:i




                       Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 45 of 62 PageID #: 409
               Part Name : ABS (ZW/WZW)
             Volume:                                                       32,500 /year 2WD                   5       I years
                                                                           28,700 /year 4WD
                                                                                                   60;? O(:;;,;,p
             Term of contract(~~Wlr~m:

             PRICE COMPARISON



           I                 Suppliers
                                                         Budget(:t~OJ
                                                         d-J.)                  I
                                                                                       2WD

                                                                                       TEVES      I     BOSCH
                                                                                                                      Budget( :;t~O)
                                                                                                                      d-J.)
                                                                                                                                        I      4WD

                                                                                                                                               TEVES      I      BOSCH


     A      Manufacturing- location( I:ij'/;p.JTtE±ih)              NA                  USA               USA               NA                  USA                USA
     B      Prk:e with contract· currency                           NA                  US$               US$               NA                  US$                US$
            ( -ijfj-(1'-C: O)~*~iffiji "'-.A)
     c      Piece Price Budget                                   $120.00              $119.18           $126.00          $135.00              $134.70           $159.40
            ( fffl~i{Budget, PJTJm~-co~c.i\)                                                                                      '
                                                                                                                                                      I


     D      Budgetlltrm(EX-Works or CIF1Hc.A)                      CIF                  CIF               CIF               CIF                 CIF                CIF
     E      Productivity                                                                NA                NA                                    NA                  NA
            ( :lr....t LJf&O)~)iJji{{ff:$)
           Cost of terms of payment                                NA                   NA                NA                NA                  NA                 NA
           c:Ztk:1JJ:li:t::J:{)J7.r,   3tif!J~>
 G         Logistics costs(CIFij;i'fll~i{OJp;J~                    NA                . $0.68            $0.70               NA                $0.68              $0.70
           EX-Worksf;l::Milk-run.ifi-:!5]~~~~)
 H         Total cost                                            $120.00             $119.18           $126.00           $135.00             $134.70           $159.40
           (C+F+G)                                                                                                                -              -
 I         Annual revenues(~~,~.i\~)                        $3,900,000              $3,873,350        $4,095,000       $3,874,500           $3,865,890        $4,574,780
           (HXAnnual volume)
 J         V/T(:f9:~t~J                                            $0                  $0                $0                $0                  $0                  $0


 K         Pre-production costs(tef'Fitffl)                        NA                  NA                NA                NA                  NA                  NA


 L        Grand total                                             NA                 $3,873,350        $4,095,000          NA                $3,865,890        $4,574,780
          (I+J+K)
M         Net Present Value                               $13,389,016               ~13,297,524   $14,058,467         $13,301,472       ~13,271 ,913       $15,705,590
          (Pice PriceC:V/Tl:~f~)
          R1sk Factors
IN        CAF
          CAF in Eur I Veh. (B*N)
          Total, Eur I Veh. (H+O)

                                                                                                                    Most' competitive
                                                                                                  Under lined       Meet budget
         . Supplier evaluation()-il-~fiffi)

         Quality                                                                      A                  A
         Cost                                                                         A                  B
         Devei()Qment                                                                 A                  A'
         DeliVE)ry                                                                    A                  A
         Management                                                                   A                  A

         Risk Factors
         ()-iJ-~JjlJA? -~lUi)


                                                                                                                                                          001101 i:l!l:)iL~




                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 46 of 62 PageID #: 410
               Part Name : VDC (QW/WQW)
             Volume:                                              2,800 /year 2WD                    2       I .years
                                                                  2,200 /year 4WD .




            PRICE COMPARISON
                                                                               2WD                                                     4WD
                                                   Budget( ::t:M':OJ                                         Budget( ;;t:M':O)   J
           I               Suppliers               {}].)               J       TEVES     I     BOSCH         {}j.)    .               TEVES       I     BOSCH

     A      Manufacturing location( I~p}ftfftH)            NA                   USA              USA                NA                 USA                USA
     B      Price with contract currency                   NA                    US$             US$                NA                 US$                US$
            (iff51t-cOJ~*~:im:ft"._A)
     C· Piece Price Budget                              $596.90                $563.40         $577.08           $596.90             $568.40            $577.08
           ( 'li'!h~ J:Budget, PJT:@:ft-e'~2A)
     D     Budgetiitr#H EX-Works or CIFz1lc.A.)           CIF                    CIF             CIF               CIF                 CIF                CIF
     E     Productivity                                                         .NA              NA                                    NA                 NA
           C1Ll: LJ ~ 0) $ &: fJlHf!)~)
     :     Cost of terms of payment                       NA                     NA              NA                NA                  NA                 NA
                                                                                                                  ..
           C1Zt1>:1Ji!t::,t~JA~, ~fll*)
 G         Logistics costs(CIFI;:J:'lif!~J:O)pg~          NA                   $0.78           $0.80               NA                 $0.78             $0.80
           EX-Worksl;:l:Milk-run-'¥i$Jii!~~~)
 H         Total cost                                 . $596.90            $563.40            $577.08           $596.90              $568.40           $577.08
           (C+F+G)
 I        Annual revenues($~j~Jl~)                   $1,671,320        $1,577,520            $1,615,823       $1,313,180         $1,250,480           $1,269,575
          (HXAnnual volume)
 J        VIT O~iUl)                                     $0                     $0              $0                $0                   $0                 $0

 K        Pre-production costs(ti:fFJ:Jfl)               NA                     NA              NA                NA                   NA                 NA

 L        Grand total                                    NA                $1,577,520         $1,615,823          NA                 $1,250,480        $1,269,575
          (I+J+K)
M        Net Present Value                          $2,752,097             ~2,597,640     ~2,660,711         $2,162,362          ~2,059,116         ~2,090,559
         (Pice PricecVIT-e'[t~)
         R1sk Factors
IN       CAF
         CAF in Eur I Veh. (B*N)
         Total, Eur I Veh. (H+O)                                           '

                                                                                                           Most competitive
                                                                                         Under lined       Meet budget
         Supplier evaluation ( ;1-i.J-~Jiffi)

         Quality                                                               A                A
         Cost                                                                  A                B
         Development                                                           A                A'
         Delivery                                                              A                A
         Management                                                            A                A

         Risk Factors
         (;l-i.J-}3JjiJ;\?·~;m)


                                                                                                                                                  001101 il!tliT~




                Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 47 of 62 PageID #: 411
                     Part Name : VDC (R50)
                  Volume:                                                      2,000 /year 2WD                  2      I years
                                                                              26,000 /year 4WD




                  PRICE COMPARISON
                                                        •

                 I                 Suppliers
                                                              Budget(;tf!t':O)
                                                              df)                  I
                                                                                         2WD

                                                                                         TEVES       I    BOSCH
                                                                                                                       Budget(;tf!t':O)
                                                                                                                       JJ.)
                                                                                                                                          I     4WD

                                                                                                                                               TEVES     I       BOSCH


         A       Manufacturing 'location (I~ p}f.fffi!J)               NA                 JPN              JPN               NA                 JPN                JPN
         B       Price with contract. currency                         NA                 YEN              YEN               NA                 YEN                YEN
                 c·1Jf71-f-cO)~*giffi.~"·-.:z)
         c       Piece Price Budget                                 ¥48,940             ¥47,837          ¥53,358          ¥48,940             ¥48,823.          ¥53,358
                 ( $~J:Budget, PJT:iffi.~-"0~2)..)
         D       Budgetiltrt:l\(EX-Works or CJF~1l2.A)                CIF                 CIF                  CIF           CIF                CIF                CIF
         E       Productivity                                                             0.3%                 NA                               0.3%                NA
                 (3J:._t L)~O)~~}jji{g;$)
.   ·,   _.
                 Cost of terms of payment                             NA                  NA                   NA            NA                 NA                  NA
                 CJZ::t.I.J:ii=*I::J::~J.:\1-, ~f!J~)
        G       Logistics costs ( CIFI;l:il'fl ~if 0) f:lg~           NA                  ¥75             ¥197               NA                 ¥75              ¥197
                EX -Worksl;l:Miik-run:lf±SJ ~~~7r-)
    H           Total cost                                          ¥48,940             ¥47,837          ¥53,358          ¥48,940             ¥48,823        . ¥53,358
                (C+F+G)
    I           Annual revenues(~~,~)..~)                      ¥97,880,000          ¥95,674,000      ¥106,715,212     ¥1,272,440,000. ¥1,269,398,000 ¥1,387,297,758
                (HXAnnual volume)
    J           V/T(t9:~tH)                                           ¥0                  ¥0               ¥0               ¥0                  ¥0                 ¥0

    K. Pre-production costs(tl:f1:Jfffl)                              NA                  NA               NA               NA                  NA                 NA


    L          Grand total                                            NA               ¥95,674,000    ¥106,715,212          NA            ¥1,269,398,000 ¥1,387,297,758
               (I+J+K)
    M           Net Present Value                             ¥336,029,965         ¥328,456,589      ¥366,361 ,964    ¥4,368,389,548      ¥4,357,946,116 ¥4,762,705,530
                (Pice PricecV/Tl:~t~)
                R1sk Factors
                                                                                                           \
IN             .CAF
    )          CAF in Eur I Veh. (B*N)
               Total, Eur I Veh. (H+O)

                                                                                                                     Most competitive
                                                                                                     Under lined     Meet budget
              Supplier evaluation(;l-i.J-~filli)

              Quality                                                                    A                A
              Cost                                                                       A                B
              Development                                                                A                A'
              Delivery                                                                   A                A
              Management                                                                 A                A

              Risk Factors
              (;(-i.J-J.llj 1}.:\?. ~Jm)


                                                                                                                                                         001101 il'l:liTJ'Ji




                       Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 48 of 62 PageID #: 412
                                                                                                                                                                      Date : December 25, 2000
                            r-        -   ----                                                                                                                                    Price: USD
             Item                Model                     Volume      Drive   ABS                                                 ESP                                                Wheel
                                                        (k units/year)   System System                Price    Option               System       , Price        Development    Option Speed
                                                                                                                DDS       ABS+                                           Cost DDS       Sensor
                                                                                                                                                                                          '
                                                                  30
                    1                 zw                                     I'
                                                                                     2WD              119.18                                          334.78                              :

                                                                  70                  4WD             129.68                                          335.73
         !
                                                                                               MK25              +5.50     +1.50                                                         -       I
                                                                  24
(                   2                 wzw                                             2WD             119.18                                          334.78
                                                                                                                                                                                          I
                                                                   36                 4WD             129.68                                          335.73
                                                                                                                                   MK25ESP                           1,000,000   +5.50
                                                                 36.1                 2WD       -                                                     329.78
                    3             WD22
                                                                 36.1                 4WD       -                                                     334.78
                                                                  36.4                 2WD      -                                                     329.78
                    4                 D22                                                                                                                                                22.95
                                                                  51.4                 4WD      -                                                     334.78                              '

                    5                    UL                        70                   2WD           120.18                                           329.78
                    6
                                                                                                LX4               +5.50     -       LX4VDC                            -          +5.50
              ---       -        --
                                         XX
                                      ---- --- --   -   -   --
                                                                   70
                                                                 -- -- ---    ---L   --
                                                                                        2WD-          120.18                                 -   --
                                                                                                                                                       329.78
                                                                                                                                                      ----




             Assumptions for North American Models
             (1) Content: ESP prices include HECU MK25ESP/LX4VDC, sensor cluster.(2WD yaw+lateral ace., 4WD yaw+lateral and long. Sensor),
                            PS60 Pressure Sensor, and ROM.
                            Wheel Speed Sef!sor include 1meter cable, 3 grommets, no bracket. (All programs : 4-sensor/vehicle)
                            The price for Wheel Speed Sensor is not included in the system price and is quoted separately.
             (2) $250k fee required for WQW New Zealand 1-time Winter Test Development expenses
              (3) Pricing in US$, delivered to NMMC.
              (4) Pricing is based upon full ABS and ESP volumes for ZW/WZW, D22/WD22, UL, and XX.
              (5) Pricing effective for the first year in which there is the full volume production.
              (6) Wheel Speed Sensor must be sourced with ABS/ESP. (Except ZW/WZW)
    (         (7) Changes to vehicle specification variants require revised price caluculation.
               (8) The quotation is based on standard ATE specifications as applied to WQW for ABS products already.
               (9) Minimum time of duration : Full volume supply over 5 years.
               (1 0) Continental Teves will absorb all Flash costs for maximum of 60 days of production.
    r·         (11) Continental Teves will absorb the on-cost for the PS60 Pressure Sensor needed for ESP.
               (12) Delivery terms : delivered to NMMC
               (13) $1 =1 OOJPY




                                                            Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 49 of 62 PageID #: 413
     RECHTSVORBEHALTSVERMERI<. VERTRAULICH.
     ALLE RECHTE VORBEHALTEN - EIGENTUM DER CONTINENH,L TEVES AG & Co. oHG. Dle~r                                                                                                                       COPYRIGHT. CONFIDENTIAL AND PROPRIETARY.
     lnlormaUonatrigor und die darln enthaltenen lnformaUonen alnd Eloentum von Continentnl Teve~; A &     File: h:\g~ppe\lrel. .....ppti page 2         ·   ALL RIGHTS RESERVED- PROPERTY OF CONTINENTAL TEVES AG & CO. oHG. ThlalnlormaUon carrier and
     Co. oHG. Jegllcha VervlaiUUUgung, Otfenbarung odcr Benutzung dlaaer lnlonnatJonen lat ohne vorho gc                                                     the lnformatJon It contalna •re the property of Continental Tevoa AG & Co. oHG. Any reproducUon, dlacloaure
     ~tehrlttUche Zu.Ummung von ConUnental Tevea verboten. Continental Tavca bohAit alch weltwelt lie      Info: TR . xx.xx.xx, Ausdruck vom 5114/01 14:43   or uec of either Ia prohlbltod without tho prior written consent of Continental Teves. Continental Tevea reserve
     Aochle auch tar den Fall der Ertellung von gowerbUchen Schutzrechten vor. Ole glelchan Aegelun n                                                        worldwide all rights also In the case of Industrial property rights being granted. The a.ame provisions apply to
     grelton fOr dloabezQgllchc mUnclllche Mlttellungeit cmtaprechend.                                                                                        any oral communications related thereto accordingly.
                                                                                                                    1


                                                               Current MIY03\QW/WQW ABS Pro

                       •            C~urrent ABS Propos I MY0\3 OW/WOW
                                                                         MY02 Pricing                               ~Y03          Pricing Proposal
                                                 4x2                     $142.77                                    $136.32
                                                                                                                     I
                                                 4x4                     $158.57                                    $143.32


                         •           C~urrent                    ABS Pricing MY04 W/WZW
                                                   4x2                   $119.18
                                                   4X4                   $129.68


                          •           Price Variances:
                                                    50°/o- ESP/ASS Ra~io
                                                    50°/o- Program Life Start Production, Short Development Time,       pt
                                                    Cancellation Costs f QW/iWQW 2 years remaining




                                                                                                                                                                                                                .-~·. li:'' 'iii> ~h~
                                                                                                                                                                                                                                  "' 1ill
                                                                                                                                                                                                                      :yp, 1\ I~ . ~ ·~·]         ~j''i." ~·.·;;." "'"I.
                                                                                                                                                                                                                     .,,.,_i~i. l!<i~.. m.l .~_.,_,.~l.lll.t~~
                                                                                                                                                                                                                                            !!"):
                                                                                                                                                                                                                                             • -~ :111
                        Automotive Systems                                                                                                                                                                                                .


                           May 15,2001
                                                                                                                                                                                                                                                       TEVES
                                                         Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 50 of 62 PageID #: 414
===·==                .... ~
            /~   -   ""''


RECHTSVORBEHALTSVERMERI<. VERTRAULICH.
ALLE RECHTE VORBEHALTEN • EIGENTUM OER CONTINENTAL TEVES AG & Co. oHG. Di~r
                                                                                             '·

lnformaUonatrlger und dlfl darln enthallenen lnformaUonen sind Eluentum von ContinenlQJ Teves A &
Co. oHG. Jegllche VervlelUUtlgung, Offenbarung odcr Benutzung dlcser lnfonnatlonen let ohne vorhe ge
                                                                                                                   I
                                                                                                           File: h:\g~ppe\tre\ .....ppt/ page 3
                                                                                                                                                                                                                        COPYRIGHT. CONFIDENTIAL AND PROPRIETARY.
                                                                                                                                                               ALL RIG.HTS RESERVED- PROPERTY OF CONTINENTAL TEVES AG & CO. oHG. Thlslnfonnation carrier and
                                                                                                                                                               theInformation tt contains are the property of Continental Teves AG & Co. oHG. Any reproduction, dlacloaura
&chrlftflche Zuatimmung von Continental Teves verboten. Contine~ntal Teves behAit alch weltwelt lie        Info: TRS, xx.xx.xx, Ausd.ruck vom 5/14/0114:43       or use of either Ia prohibited without the prlor written consent of Continental Teves. Continental Teves reaetve
Rechte auch tor den Fall der Ertellung von gewcrbllchen Schutzrochten vor. Die glelchen Regelun                                                                . worldwide all rights alGa In the case of Industrial property rights being granted. 11'Hl came provlslona appty to
gelten tar dleabel.Ogllche mQndllchc Mitteilungen enlaprochend.                                                                                                  any oral communlc.a.Uons related thereto accordingly.



                                                      NE~W MY03 QW/WQW ABS PROPOSAL

                      •         QW/WQW Pricing Pr posa\                                                                                 .                                                        .                           . .
                                        Previous MY 3 ~ew                                                                      MY03                          New MY04                            t-1'(OZ                    ~J\\ O \   tv\1°l)
                                          4x2                      $136.32                                          $129.00                                  $119.18                                 llf2,1J~                 \L\-b ~? \~\--~
                                                                                                                      I
                                          4x4                      $143.32                                          $136.00                                  $129.68                                 \   rs _5/
                            •    Basis:
                                           Mix of ABS/ESP as follows:
                                                                    I
                                                   CY2002          35K ESP                                                                                   77KABS
                                                                                                                       I
                                                                    CY2003                             I             10K ESP                                 154K ABS
                                                                    CY2004                             \             35K ESP                                 77KABS
                                  ~nix will be reviewed qn anrlual basis.                                                                             Pricing will be adjusted for
                                  variance in actual vehicle bLilds.
                                             Tooling Amount to                                     ~e reimlbursed = $200,000
                                             Calculations assum                                            supp~ier for MY05 OW/WOW ABS + ESP.
                                              Pricing does not include flq1sh. .
                                              N RP credit for FYO

                                                                                                                                                                                                                   .,,-.li! i:•g ~··~ ~-Wl iU~ ~~ 1:t ~ iir:~\ J ,;:;;,i·
                            Automotive Systems
                                May 15,2001
                                                                                                                                                                                                                      ~.#f.lt'.~.-~Jtt~~·~      't   ~r~ ~J.~~.~.~~..~               ·


                                                                                                                                                                                                                                                          TEVES
                                                  Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 51 of 62 PageID #: 415
RECHTSVORBEHALTSVERMERK. VERTRAULICH.
ALLE RECHTE VORBEHALTEN • EIGENTUM DER CONTINENTAL TEVES AG & Co. oHG.
lnformatlonatrAger und die darln enthallenen lnformatlonen alnd Elgcntum von ContinentAl Tevc
Co. oHG. Jegllche Vervle\flUUgung, ONenbarung odor Benutzung diemer lnfonnationen )S;t ohne vorhcriOc   h:\artmoeltrel. ..... oot I page 4                                                               COPYRIGHT. CONFIDENTIAL AND PROPRIETARY.
achrltu\che Zuatimmung von Continental Tevoa verboten. Continental Teves behAit slch                                                                         ALL RIGHTS RESERVED· PROPERTY OF CONTINENTAL TEVES AG & CO. oHG. ThlclnlormaUon carrier and
Rechte ouch tOr den Fall der Ertellung von gawcrbllchen Schutzre<:ht.cn vor. Dla glelchen                                                                    the information It contains are the property of Continental Teves AG & Co. oHG. Any reproduction, dlccloaure
gclten rar dlaabazOgllche mOndllche Mitteilungen entsprechend.
                                                                                                                                                             or uce of either Is prohibited without the prior written consent of Continental Tevoa. Continental Teves reserve
                                                                                                                                                             worldwide all rights alz;o In the cace of Industrial property rights being granted. The carne provlalona apply to
                                                                                                                                                             any oral communlcationJ: related therolo accordingly.




                                                                                                                            ABS Price Trend                                                                                                        ...
                            $170.00                                                                                                                                                                                                                ""         4x2
                                                                                                                                                                                                                                           ~4x4


                Q)
                            $150.00
                (.)
              ·c
               0....
                            $130.00                                                                                                                                                                                                       $129.68

                                                                                                                                                                                                                                           $119.18
                            $110.00
                                                    ~()
                                                                                cf5~'
                                                                                                                                                r::J\:)0;)                    ~0;)                                         ~tx
                                              cf5                                                                                            ~cr)                       cf5
                                                                                                                                                                 00                       .           0
                                                                                                                                                                                                         ocfS
                                                                                                                            v-s-&'0                          Og                                 Og
                                                                                                                                                     «'0~                         «'0~
                                                                                                                      Year (Proposal)

             Automotive Systems
                       May 15,2001                                                                                                                                                                    l.'g?'~~~-
                                                                                                                                                                                                       ~.\   •I?! t;;;·'
                                                                                                                                                                                                                          . ._,, ~~t~ . ..,. ~.,.. -··~ ~; ' . . ., ~1 :h,i.
                                                                                                                                                                                                        ~....,.'•!::~·>·l.l ~. .fi.. ~- !\1••. ~-... ll.Jil
                                                                                                                                                                                                                   1.11 1·: "' "li '"'
                                                                                                                                                                                                                          . F
                                                                                                                                                                                                                                   •• '
                                                                                                                                                                                                                               1 'i ~ ·   ~'· ~"''""'
                                                                                                                                                                                                                                               ~ :•       '
                                                                                                                                                                                                                                                         ·"
                                                                                                                                                                                                                                                           '' ••
                                                                                                                                                                                                                                                                    ~ . ·.··· .
                                                                                                                                                                                                                                                                   "'   r
                                                                                                                                                                                                                                                                            ~   ··,.




                                                                                                                                                                                                             .                                           TEVES
                                                Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 52 of 62 PageID #: 416
/


                         VDC    /! lS Scoring and        Comparison(~!f1ilL '::~:)                     2000/12/2!



    VDC (Attached ECU, Yaw-rate sensor, Steering Angle sensor, Wheel speed sensor, G sensor for 4WD)
    ABS (Attached ECU, Wheel SQ~~-~-nJ>QC G sen~or for 4WD)
    Volume·                                                                   ' ( k/year)
                    TT           TQ                            ZW/      QW/
                          TF           JA   R50    XX    UL
                                                               wZW      wOW
                                                                               Total
              VDC    9     40    0     0     28     6     8.   . 44 '    5        140
              ABS   15     0     55    33     -    56     67    61       -        287



    PRICE COMPARISON




      Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 53 of 62 PageID #: 417
                              2000
Teves     Iunder L    1MK20
                       MK20
Bosch     \E·u-rooe   I                  l5.7A
                                           -
           Japan                         l5.3S
                                         I




                      I
                                         I
                                     I   I

           USA                           !5.3A


                                                                                 USA and Japan market


   1.1ntroduction of Bosch's new generation VDC which is named ESP8 is delay to Teves.
  · (Nissan will be adopt Bosch ESP8 from June. 2003 in MM for Europe.)
   2. Nissan's current VDC system is Bosch 5.3S.                             .
   3. Bosch 5.3S is less competitve to Teves's new generation which are named MK25 and MK60.
   4. Bosch 5.3A is still expensive than MK25 and MK60 and has many technical difficulties.
      1 )Tire pressure monitor prepareration for 03YM is imposible.
      2)Some of vehicles can not install Bosch 5.3A because of bigger size than MK25.
      3)CAN-LAN converter for WD22 is not available in Bosch 5.3A system.
      4)Some of vehicles need ABS as a standard , TCS and VDC as a option. however Bosch's 5.3A
         does not support TCS function, Bosch 5.3S supports TCS. Therefore if we choose Bosch,
         Nissan needs double or triple development, tooling and handling in plant.
      4)Analog G sensor which is neccesary for rigid 4WD does not meet CAN bus standard.
      5)Bosch 5.3A's connector is not Bosch standard connector but unique, Nissan needs further
          tooling cost for h~rness.
       6) Bosch's ABS logic for off-road is not ready. Teves's is ready to introduce it.




           Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 54 of 62 PageID #: 418
 (

                                                                   Sheet1



Technical comparison regarding VDC system supplier




              ~ ~en~so~rf~or~~~~t~\~~A~~v~uv~,~~
                                            ~ ~~~~s=l=~=t~~t=~~
              I
 C.TEVES Layout
                                                                                                             J
                      4WD                           I   I  I  7                             7


               Tire pressure
     (Mk25)   \monitor
               LAN/CAN
                                 l          \       ~
                                                    ~
                                                               j             j     j        7
                                                                                                \        .   J
               converter
                  Layout
     Bosch
                  G sensor for
                  ... 4WD
 U.S.(5.3A) Tire pressure
 JPN(5.7 A) 1
            monitor
              ---------<
            LAN/CAN
            converter

                                    *1: Analog G sensor which is necessary for rigid 4WD does not meet CAN bus standard.
                                    *2: Tire pressure monitor preparation is not available in Bosch 5.3A system.
                                  · *3: LAN/CAN converter for D22/wD22 is not available in Bosch 5.3A system.·




                                                                      - 1-

                           Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 55 of 62 PageID #: 419
XX
                                                     Tool        Latest Quote
Part                 Supp    Bud.e:et ea Budget car Budget Proi Piece car     Tool Current Risks
Front Caliper        Tokico           27.4      54.8      555.53        54.65    464 Re_guest for $0.157 ea for tooling amortisation added to _piece _price (Over two _yr)
                                                                                     Nissan has said perhaps we cannot accept at all, would Tokico accept 5yr.
Rear Caliper         Akebono        16.97      33.94         300        31.79      0
Rear PKB             Akebono        10.58      21.16                    19.98      0

Booster I Mcyl ABS   Bosch          45.46         45.46          180         45.46    161 Request for $1.50 docking; which is under negotiation.
Booster I Mcyl VDC   Bosch         Option                                    67.26        Request for $0.50 leak test which is under negotiation. (includes $1.50 docking which is under negotiatic
                                                                                          $0.15 requested to the above actuation units for performance curve change. KDB considering
                                                                                          $1_6J()7 _ob~ol~s~n_c;_e~so reguested for curve change




                              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 56 of 62 PageID #: 420
                                                                                                I.
                                                                                                •    I


                                                                                                                 Page 2of3
                    ~xx Vehicle Programme.,... Commercial Commitment Documemt

    Commodity Detail&

      Name                  Concinentat Teves Corporation _       Vendor Code          8220
                                                                                   -

     Commodity             ABS                                    Part Nu.nibcrs       47660.
     Description                                                  (1st 5 d\gits)                         •   0




   4)_froject Support fnfonnatjon

    Item                   Agreed         De13tls                          ExpLanation Co.mm·eD.ts .

                           Yes                                             As per· R.FQ requirements


                           Yes           UNIS!A JECS CORPO.
                                         Japan /,Atsugi-shi

                           Yes          ·To current condition
                                         between Nissan and su _ lier _
   Logistics   (FCA. OF.   Yes           Delivered to Nissan pl.ant
   Ddivcry Fh:qw:nay)                     Price includes acka ·n
   Packaging $ tyle        Yes          ro Nissan gl.lidelfue
   Project      Td                      046-225-8084
   Leader
   Contact
   Details
               Fa.x                     .046-225-1132   °



               E-mail

 5) Supplier Projecc su·rnmary Comm ents(ie:Lo~l Contents RoQuirernent)

  Although the development and the: ID.a.'iS production of this pwject t.l,(e performed ill Japan like ili~
  cone~p<~.nde:nce projects which UNJSIA JECS haS performed to Nissan o:>nv~ntio~y1 Continental
  Teves C.orporation I Continental Teves 7 Inc. (USA) takes rtsponsibility to Nissan in first
                                    0


  Principle as Tier 1 suppl..ier.




                                                            Prin.t Name:                      Dat~
 Project
. Mana er_
             Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 57 of 62 PageID #: 421                                     IV
                                                                                                                             /16
                                                                                                                          Page lof 3
                      " XX Vehicle Programme- Commercial Commitment Docnment

     ·1). Commodity Details

        Name                       Comi.nentall'eves Coiporatioo        Vendor Code                B220

       Coiil!llodity               ABS                                  Part Numbers               47660
       Description                                                      ( lst 5 digits)

    2) Commercial Summar,y

      Pri~ing                       Agreed     Value                                       Explanation Comments
                                    (YIN)      (by contraet ~rrency)
      Maximum SOP· :Piece:          Yes        S l:Z0.18 /vehicle                          Delivered to Nissao factory_ .
      Price COmmitment -
                                                                                           Wbe.n the design changes, it
      in FY2002
                                                                                          ~usts st.1!_arately.
     Latest Pieco Price Yes                    AE above                                   As abov~
     in 19-Jul..ClO
     Quality Index                                                                                                                            '

     Price Basis                   Yes         RFQ speci4-cation                          To meet N.issan qua.ljty, .
     (E.a• .P.FO Daft~~                                                                   _pc:rfonnance and :rdiability
~
    ~Sr-Jfiootian-&:-lht-1
                                                                                          targets as specified in RFQ.
     Tooling         MIDI:         Yes        To contain in pieC<: prit;e,
                     SOP
                     Priee
    l'ool.l.ng       100% . Yes·
    Paym~nt       PSW
    Terms
    .Trial part Price.            Y~s         SOP Pnxiuction Price                    . Regarding Prototype samples
                             I
                                                                                        we must nego<;i.atc later.

    Nissan Torms &                Yes         Basic :Purchasing Agreerne:n~
    Conditiol;lS                              ana RFQ Coo.dition.s
    5 Year Cost                   No          '03FY   '04FY   'OSFY '06FY '07FY Supplier's voJua!~H)' proposal
                                              ~0%
    Reduction                                                                         OJT:ici(ll t~rge1 for '03 and
                                                                                      ;1 frcr   ro b~   set Jarer.

3) Supplier C.omrnerciaJ Summary cOmments

Although a basic price agrees, in case of d~sign change: or differe.nt condition from RFQ or our
quotation, we would like to iliscuss about price with Nissan scpatately,
We would like to discuss a cost reductioo. plan with Nissan separately.


                                 Signature;                      Print Name:                               Date
Commercial
Director




                                                                                                                                       P-/
                 Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 58 of 62 PageID #: 422                                           /1.£
                                                                                                · - - - ·--·- .      .-
                                                                                                                           Page lof3
                        '' X::S:    Vehicle Programme~ Commercial Commitmenr Document

   · l) Coromodir;y Details

        Namr;                      Continental Teves Corporation        Vendor Code                 B220

      Commodity·                   wss.                                 Part Number:s               47900/47901
      Description                                                       (lsr 5 digits)              47910/47911


   2) Commercial               Summa~


      Pricing                       Agreed·     Value                                     Explanation Commen.r.':i
                                    (YIN)      (by contr"dd a;rrcncy)
      Ma:.:imum SOP Jli~c:J         Ye:s       $ 22.95 /vehicle                           DcliVefcd to Ni.,.san factory.               •.
      Price Commlunonr                                                                    When the design change.s, it
     jnFY2002                                                                             adjusrs separately.
     Liresr Piece Price Yes·                   As abnve                                  As  above
     in 19-Jul.-00
     Qwtllty Index
     Pric;:e Basis                  Yes        RFQ specification                         To meet Nissan quality,
    (E.!l . .RFQ D,.;ign
                                               With 3   ~mmets    and no bracket         pCrformana: and rcliabllir.y
 . rsvcciiic:;,tinrr§:-lhi~l
                                                                                         rarg_ets as specified in RFQ.
    Tooling           M.ax         Y.es       To contain in piece prict:_
                      SOP
                      :Price                               -
   Tooling            100%.        Ye.s
   .PDyrneor           PSW
   Terms                                                                                        '

   Trial part Price                Yes        SOt' Production Price                      Regarding Prototype samples
                                                                                         wr;   must negociate later.
   Nissan Terro.s &                Yes        B£\sic Purchasing Agreement,
   Conditions                                 and RFQ Conditions

  5 Year Cost                      No         '03FY   L04FY ·o5Fl" ·o6IT '01FY       Supplier's \FQ!unl·nry proposal
                                              -D%
  Reduction                                                                          Official target for '03 uncl
                                                                                     after to be set later.

3) Supplier Commercial Summao:_Comments

 Although a basic price agrees, in case of design. cb,.a,nge or dlfferem condition from RFQ                       Oli"   our
quotation, we would like to discuss abom price ~ith Nissan separately.
·We would like to discuss a cost reduction plan with Nissan separarc:ly.


                                Signature:                        Print Name:                              Date
Commercial
Dir~ctor




                                                                                                                                            i:S/
                Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 59 of 62 PageID #: 423                                                 /£6
                                                                                                                Page 2of3
                        . "XX Vehicle Programme....., Comrn~rcial Commitment Document.

      Commodity Details

         Name.                 Continental Teves Corporation          Vendor Code        B220

       Commodity              wss                                    Part Num.beJ:S     47900/47901
       Description                                                   (1st 5 digits) ·   47910/47911

     4) Project Support fnfomiatJon

      Item                    Agreed        Details                           Explanation Comments
                              (YIN)
      Tooling Capacity Yes                                                    As per RFQ requirements
      Volume
      (5 day.i/2 ~bifts)
     M.allufacruring          Yc~          NJRC Elecaonics Co.,Ltd.
     Location                              Chine I Uanywigan g,
     (Couritry/!QWD)                                           Jiangsu
     3 Year Warranty          y~<;         T~:;~ current coudirioi;I,
                                           between Nissan and supplier ·
~
    -h:lgis~-re4,-c-IP,- -'¥es             Gefiyl)reci--to-Nissaa--plariJ
     Ocll"l:l)' F~111>11CJ)                (Price incLudes packaJtin.";)
     Packagi,ng Style         Yes         To NLc:san guideline

    Project          Tcl                  046-222-5702
    Leader
    Contact
    Details
                    Fax                   046-222-5710 .
                    E-mail                Kciii.tovod.a(@sv.QJlC.In .nc. in

5) Supplier Pro,iect Summary Comments(ie;Local Contents Requirement)

    The deve1opment and the mass production of this projecr are performed like the corrospondencc:
    projeers ·which <;fC has porfonil(ld to Nissn.n con'Qcntiotially.:
    Continonral Teves Inc. (Continental Teves North A.mtrica) performs delivery of sensors               to   Nissan-




                                                             Print Name:;                       Oatc::
Project
Man r
                                                                                                                            )if/
                  Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 60 of 62 PageID #: 424                                /rb
                                                                                                                   Page lofJ
                           ''XX Vehicle Programme- Commercial Commjtrnent Document

    1) Commodity Details

      Narn~                      Continc:ntal Teves Corporation            Vendor Code.               B220 ·

     Commodity                   VDC                                       Part NlllJ1bers         47660
     bescdption                                                            (lst 5 digits) ·        47930

   2) CAJm'mercial Summa~

   ·Pricing                        Agn:ed       Value                                         Explanation Coniro.~ts
                                   (YIN)        (by coutract cu.rreo.cy)
    Maxim lUll SOP Piece           Ye.S         $ 329.78' (vehicle:                       Delivqed to Niss3II factory.
    · Pri~X   Commitrn~t
                                                                                          Wbca the design changes, it
    jn   F¥2002                                                        .                  ad_justs separately.
   Latest P ieee Price Yes                     A.S above                                  As above
   in 19-luL-00 .
   Quality Index                                                                                  .
   Price Basis         Yes                     RFQ specification                          To meet Nissau quality,
   (E.g. JI.FQ !).,.jg1l
  --So.cciLiauion...!id:ttc)
                                                                                         _eerfotrrui.nce and reliability
                                                                                          rargers as ~ecified in RFQ.
   Too®g             Max         Yes           To con tam in pici:e price.
                     SOP
                     Price
   Tooling            100%       Yys
  Paymcac                                              .
                      PSW
  Terms
 · Trial part Price              Ye.s         SOP Production    Pri~                     Regarding Prototype samples
                                                                                         we musr Iicgociate (ater.

  NissaD. Terms &               Yes           Basic Purchasing Agreemenr 7
 · Conditions                                 and RFQ Conditions
  5 Year Cost                   No            '03FY   '04FY 105FY '06FY <07FY Supplier'..s voJuntHry proposal
  Reduction                                   -D%                             OLTic.:i;11l<lrgcr fnr "UJ ·m1d
                                                                              a ftcr to· bl!. ~~t IJrcr_

3) S~p_pli~r Commercial Summary Comments

Although a basic price agrees, in case of design change or different co:nditiou from· RFQ or our
quotation, we would like to discuss about price with N1ss.an sc:paratc:ty.
We would like to disc:Uss a cost reduction plan wir.h Nissan scparatoly.


                               .S ignarure:                      Print Name:                              Date
Co!Dl!lercial
Di.rec[Qr


                                                                                                                               rs-/
                                                                                                                               /I[,
              Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 61 of 62 PageID #: 425
                                                                                          -----···---··----
                                                                                                                              Page 2of3
                                "XX Vehicle Prov-amme- Commercial Commitment Document

     ' Commodity Details .
     /

             Name                             Contin.ental Teves Corporation            Vendor Code          B220

            Commodity                        vPC                                        Part Numbers         47660
            Description                                                                 (lst5 digits).      47930

         4) Project Support Information

          I rem                              Agreed           Details                            Explanation Coniroents'
                                             (YIN)
          Tooling Capacity Yos                                                     ..            As per .RFQ requiren:ten(s
                                                        '
         Volume
         (5 d.ays/2 shifts)
         Manu(acturing                       Yes             UNISIAI.ECS CORPO.
         In cation                                           Japan/ Atsugi-'shi
         (Cou.atryrto~)
         3 Year w a..r:ra.nty                Yes             To current conditiou
                                                             between Nissan and suppli~r
-
         I::.ogisticsiFCA. CLF. xe.s                        -u-elivered to Nts-s-an p-:J.an-r-
         ,l;lcliUJ:I')' Fraqut111cy) ·                       (Price includes pack.a_ging) · ·
    \ Packaging Style                        Yes            To Nissan guideline

     Proj~(                Tel                              046-225-8100
     Leader
     Contact
     Derails                                                                                                        -
                           Fa.:x:                           046-225-1132                                                            ..
                           E-mail                           [Oru tak:a.hashil'@uni.'iiai ecs.c
                                                   ..

    S,) Supplier Pxajed Somma:ry Comments(ie:I.ocal Contents Req,uiremertt)

     Although the developmc:nr. and the mac;s pr;oduction of this project arc ,porforml:ld .in Japa.o like the.
    correspondl:nce projects which ONISfA JECS ba~ per£onne,d to Nissan 'conventionally, Conti.nental
    Teves Corporation I Continental Teves, Inc. (Cootine.mal Teves North America) takes responsibili_ty
    to Nissan
            .
              in first principle as Tier '1 supplier.
                                         '




                                                                                                                    Date



                       Case 3:19-cv-00396 Document 23-1 Filed 07/03/19 Page 62 of 62 PageID #: 426
